--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS AGREEMENT effective the 13th day of July, 2011
 
AMONG:
 
Z & G ENTERPRISES LLC, a limited liability company incorporated under the laws
of the State of Nevada (“Z&G”)
 
AND:
 
APEX CONSOLIDATED LLC, a limited liability company incorporated under the laws
of the State of Nevada
 
(“Apex” and together with Z&G, the “Vendors”)
 
AND:
 
INTERNATIONAL GOLD CORP., a body corporate incorporated under the laws of the
State of Nevada (the “Purchaser”)
 
AND:
 
CORMACK CAPITAL GROUP LLC, a limited liability company incorporated under the
laws of the State of Nevada (the “Company”)
 
WHEREAS the Vendors presently hold one hundred percent (100%) of the membership
interests in and to the Company represented by the membership certificates of
the Company and the Company has certain indirect interests in a mineral property
and equipment as listed in Schedule 1.1 annexed hereto;
 
WHEREAS the Purchaser is a public company reporting in the United States and
Canada;
 
WHEREAS the Purchaser wishes to purchase from the Vendors all of the issued and
outstanding membership interests of the Company on the terms and conditions
herein contained;
 
WHEREAS the purchase price for the membership interests of the Company will be
paid in shares of common stock of the Purchaser and certain cash consideration,
as set out herein; and
 
WHEREAS following such purchase, the Purchaser will own all of the membership
interests, and the membership certificates evidencing such interests, of the
Company.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows.
 
ARTICLE 1
 
DEFINITIONS
 
1.1           Definitions
 
For the purposes of this Agreement, the following capitalized terms shall have
the meanings set out in this Article 1:
 
“45-106” means National Instrument 45-106 Prospectus and Registration Exemptions
of the Canadian Securities Administrators, and its companion policy and forms
thereto.

 
1

--------------------------------------------------------------------------------

 

 
“Affiliate” of the Company or the Purchaser, as the case may be, means any
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with the Company or the Purchaser, as the case may be.
 
“Applicable Securities Laws” means all applicable securities legislation in all
jurisdictions relevant to the issuance of the Payment Shares to the Vendors.
 
“Area of Interest” means all lands within two miles radius from the outside
boundaries of the Property as they exist as of the date of this Agreement.  The
Area of Interest also will apply to the boundaries of the Property upon the
acquisition of new ground.
 
“Business” means the business currently and heretofore carried on by the Company
or the Purchaser, as the case may be.
 
“Business Day” means a day, excluding Saturday and Sunday, on which banking
institutions are open for business in Vancouver, British Columbia.
 
“Cash Consideration” has the meaning set out in Section 2.2(b).
 
“Change of Control” means the acquisition, directly or indirectly, of beneficial
ownership of voting shares that results in a holding of more than 20% of the
issued and outstanding voting shares of the Company or the Purchaser, as the
case may be, by a third party, other than in connection with this Agreement or
the Interim Private Placement.
 
“Charter” means the certificate and articles of incorporation (as amended),
statute, constitution, joint venture or partnership agreement, articles, notice
of articles, bylaws or other constituting document of any Person other than an
individual, each as from time to time amended or modified.
 
“Claim” has the meaning set out in Section 9.4.
 
“Closing” means the closing of the purchase and sale of the Membership Interests
between the Vendors and the Purchaser and related transactions pursuant to the
terms of this Agreement.
 
“Closing Date” means August 15, 2011 or such other date as the Company and the
Purchaser may agree in writing.
 
“Closing Time” means 10:00 a.m. (Vancouver time) on the Closing Date.
 
“Company” has the meaning ascribed to it on the face page of this Agreement.
 
“Company Assets” means all of the assets of the Company, including all of the
issued and outstanding shares of MSO.
 
“Membership Interests” has the meaning set out in Section 2.1.
 
“Company Financial Statements” has the meaning set out in Section 3.14.
 
“Company Parties” has the meaning set out in Section 9.1.
 
“Control” in respect of a Person (including the terms “controlled by” and “under
common control with”), means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or by other
arrangement.
 
“Direct Claim” has the meaning set out in Section 9.4.

 
2

--------------------------------------------------------------------------------

 

 
“Distribution” means: (a) the declaration or payment of any dividend in cash,
securities or property on or in respect of any class of shares of a Person or
its Subsidiaries; (b) the purchase, redemption or other retirement of any shares
of a Person or its Subsidiaries, directly or indirectly; or (c) any other
distribution on or in respect of any class of shares of a Person or its
Subsidiaries.
 
“Dollars” and “$” means United States dollars.
 
“Encumbrance” means any encumbrance of any kind whatever (registered or
unregistered) and includes a royalty, profit interest, security interest, lien,
charge, hypothec, pledge, mortgage, hypothecation, security interest under
applicable legislation, trust or deemed trust (whether contractual, statutory or
otherwise arising), and a voting trust or pooling agreement with respect to
securities.
 
“Environmental Laws” has the meaning set out in Section 3.22.
 
“Finder” means Goal Capital Inc.
 
“Finder’s Fee” means the finder’s fee of 5,000,000 Purchaser Common Shares to be
issued to the Finder upon Closing of this Agreement, subject to compliance with
applicable securities laws.
 
“Generally accepted accounting principles” or “GAAP” means United States
generally accepted accounting principles.
 
“Government Authority” means any government in the United States, Canada, Mexico
or any other government and any agency, or department, tribunal, board,
commission, court or other authority exercising or purporting to exercise
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government, as well as any arbitrator, arbitration tribunal or
other tribunal or other quasi-governmental or private body exercising any
regulatory, expropriation or taxation authority under or for the account of any
of the foregoing, including any authority regulating the Business.
 
“Indebtedness” means all obligations, contingent (to the extent required to be
reflected in financial statements prepared in accordance with GAAP), contractual
and otherwise, which in accordance with GAAP should be classified on the balance
sheet of the Person who owes the obligation as liabilities, including without
limitation, in any event and whether or not so classified: (a) all debt and
similar monetary obligations, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all agreements of
guarantee, support, indemnification, assumption or endorsement and other
contingent obligations whether direct or indirect in respect of Indebtedness or
performance of others, including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
Indebtedness, or to assure the owner of Indebtedness against loss, through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the Indebtedness held by such owner or otherwise;
(d) obligations to reimburse issuers of any letters of credit; and (e) capital
leases.
 
“Indemnified Party” has the meaning set out in Section 9.4.
 
“Indemnifying Party” has the meaning set out in Section 9.4.
 
“Interim Private Placement” means the issuance by the Purchaser of up to ten
million (10,000,000) Private Placement Shares by way of a non-brokered private
placement, for minimum gross proceeds of  five hundred thousand dollars
($500,000).
 
“Laws” mean all federal, provincial, state, municipal or local laws, rules,
regulations, statutes, by-laws, ordinances, policies or orders of any federal,
provincial, state, regional or local government or any subdivision thereof or
any arbitrator, court, administrative or regulatory agency, commission,
department, board or bureau or body or other government or authority or
instrumentality or any entity or Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 
3

--------------------------------------------------------------------------------

 

 
 
“Losses” means all losses, damages, liabilities, deficiencies, costs and
expenses (including, without limitation, all reasonable legal and other
professional fees and disbursements, interest, penalties and amounts paid in
settlement) arising out of or relating to any Claim but specifically excluding
all loss of profits, punitive damages and consequential damages of all types and
any amounts which would result in the duplication of indemnification for any
Claim.
 
“Material Adverse Effect” in respect of a Person means any change, effect,
event, occurrence, condition or development that has or could reasonably be
expected to have, individually or in the aggregate, a material and adverse
impact on the business, operations, results of operations, assets,
capitalization or financial condition of such Person, other than any changes
related to the economy or the industry in which the Person carries on business.
 
“MSO” means Minera Sol de Oro S.A. de C.V., a private corporation incorporated
under the laws of Mexico and owner of the Property.
 
“Parties” means all the parties to this Agreement.
 
“Payment Shares” has the meaning set out in Section 2.2.
 
“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization and any government, governmental
department or agency or political subdivision thereof.
 
“Private Placement Shares” means a Purchaser Common Shares pursuant to the
Interim Private Placement at a price of $0.05 per share.
 
“Property” means the four mineral concessions covering 15,979.6 hectares known
as the Huizopa Property, located approximately 60 kilometers southwest of the
town of Madera, and 260 kilometers west of the city of Chihuahua in northern
Mexico and the equipment, as detailed in Schedule 1.1.
 
“Purchaser Assets” means all of the assets of the Purchaser.
 
“Purchaser Common Shares” means shares of common stock in the capital of the
Purchaser, par value $0.0001 per share.
 
“Purchase Price” has the meaning set out in Section 2.2.
 
 “Purchaser’s Public Documents” means all documents filed by the Purchaser with
U.S. Securities and Exchange Commission on EDGAR.
 
“Recognized Exchange” means the TSX, TSX Venture Exchange, Canadian National
Stock Exchange or any other recognized Canadian exchange.
 
“Subsidiary” means with respect to a Person, any entity (whether or not
incorporated) of which such Person, directly or indirectly, owns or exercises
control or direction over at least 50% of the equity interests or voting
securities or interests sufficient to elect a majority of the board of directors
(or similar body for non-corporate entities).
 
“Tax” or “Taxes” means any tax, including all federal, state, provincial,
municipal, local, territorial and other taxes, imposts, rates, levies,
assessments and government fees, charges or dues levied, assessed, or imposed by
any Government Authority or taxing authority of Canada or the United States or
any province, state or jurisdiction contained therein, including income taxes,
net proceeds taxes, surtaxes, alternative or minimum taxes, excise taxes,
withholding taxes, payroll and employee withholding taxes, employment insurance,
pension plan premiums, workers’ compensation payments, employer health taxes,
sales taxes, goods and services taxes, transfer fees, levies, charges, business
or property taxes, land transfer taxes, capital taxes, customs and import
duties, and other governmental charges of any kind whatsoever, and includes
additions to taxes, interest, fines and penalties with respect thereto.

 
4

--------------------------------------------------------------------------------

 

 
“Third Party” has the meaning set out in Section 9.6.
 
“Third Party Claim” has the meaning set out in Section 9.4.
 
“U.S. Person” has the meaning set out in Regulation S of the U.S. Securities
Act.
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.
 
“Vendors Certificate” means the Vendors Certificate in the form attached as
Schedule 4.5 hereto.
 
1.2           Knowledge
 
The expression “to the knowledge of” or a similar phrase shall mean the
knowledge of the Person based on the receipt of written notice addressed to the
Person or the actual knowledge of any senior officer of the Person.
 
1.3           Schedules
 
All of the Schedules referred to herein form an integral part of this Agreement.
 
ARTICLE 2
 
AGREEMENT TO PURCHASE AND SELL
 
2.1           Purchase and Sale of the Membership Interests
 
Subject to the terms and conditions hereof and in reliance on the
representations and warranties set out or referred to herein, at the Closing
Time, the Vendors agree to sell, transfer and assign to the Purchaser one
hundred percent (100%) of the issued and outstanding membership interests in the
Company (the “Membership Interests”) and the Purchaser agrees to purchase such
Membership Interests from the Vendors.
 
2.2           Payment of Purchase Price
 
The Purchase Price (the “Purchase Price”) for the Membership Interests to be
acquired by the Purchaser from the Vendors at the Closing Time shall consist of
the following:
 
 
(a)
the issuance to the Vendors and/or their nominees, subject to compliance with
applicable securities laws, of a total of twenty five million (25,000,000)
Purchaser Common Shares on the Closing Date at a deemed price equal to the price
per share of the most recent private placement offering completed by the
Purchaser prior to the Closing Date (the “Payment Shares”); and

 
 
(b)
an aggregate cash payment equal to $150,000 (the “Cash Consideration”)
consisting of:

 
 
(i)
$75,000 which shall be paid and satisfied by setting-off the Vendor's
indebtedness to the Purchaser pursuant to the loan advanced to MSO on June 17,
2011 as a demand loan (the “Loan”), and including all accrued and unpaid
interest thereunder up to the Closing Date; and

 
 
(ii)
a further a cash payment of $75,000 payable to MSO on or before Closing.


 
5

--------------------------------------------------------------------------------

 

 
 
Notwithstanding the foregoing, the Purchaser acknowledges and agrees that upon
Closing of this Agreement the Loan plus the second cash payment referred to in
2.2(b)(ii) above in the aggregate of $150,000 will be fully satisfied and
extinguished and the Purchaser will remise, release and forever discharge the
Vendors from any and all obligations relating to such amount provided that if
Closing is not completed, such amount shall be payable to the Purchaser together
with interest computed on the outstanding daily principal balance of the Loan
plus cash payment at the rate of 5% per annum, calculated monthly, not in
advance, and on the date that is 60-calendar days from the date hereof and
secured by the assets of the Company.

 
2.3           Resale Restrictions
 
 
(a)
The Vendors agree to abide by all applicable resale restrictions, escrow
restrictions and hold periods imposed by Applicable Securities Laws and/or a
Recognized Exchange, if applicable.

 
 
(b)
The Vendors and the Company acknowledge that the Purchaser has advised the
Vendors and the Company that the Purchaser is relying on an exemption from the
prospectus requirements of the Applicable Securities Laws, and, as a
consequence, the Vendors will not be entitled to certain protections, rights and
remedies available under Applicable Securities Laws, including statutory rights
of rescission or damages, and the Vendors will not receive information that
would otherwise be required to be provided to the Vendors pursuant to Applicable
Securities Laws.

 
2.4           Closing and Delivery of Documents
 
 
(a)
The Closing shall take place at the offices of Heenan Blaikie LLP at the Closing
Time on the Closing Date, or as the Company and the Purchaser may otherwise
agree.

 
 
(b)
Subject to the satisfaction of the conditions set out in Article 7:

 
 
(i)
The Vendors shall deliver to the Purchaser at the Closing Time the Company
Membership Certificates to be acquired from the Vendors, duly endorsed in blank
for transfer; and

 
 
(ii)
The Purchaser shall deliver the Payment Shares to the Vendors set out in
Section 2.2 and advance the Cash Consideration to MSO as set out in Section 2.2.

 
2.5           Escrow
 
In addition to section 2.3, the Vendors acknowledge that Payment Shares acquired
by the Vendors pursuant to this Agreement may be subject to escrow pursuant to
the policies of a Recognized Exchange discussed in section 2.3.  If required,
the Vendors agree to abide by all escrow requirements imposed by a Recognized
Exchange and agree to enter into the requisite form of escrow agreement as
required by such an exchange.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE VENDORS
 
The Company and the Vendors hereby jointly and severally represent and warrant
to and in favour of the Purchaser, and acknowledge that the Purchaser is relying
upon such representations and warranties in connection with the purchase of
Membership Interests, the following:
 
3.1           Organization and Existence
 
The Company is a limited liability corporation duly incorporated, organized and
validly existing under the laws of the State of Nevada.  The Company is in good
standing under the corporate laws of each state, province, territory or other
jurisdiction in which it carries on business.  No proceedings have been
instituted or are pending for the dissolution or liquidation of the Company.

 
6

--------------------------------------------------------------------------------

 

 
 
MSO is an entity duly incorporated, organized and validly existing under the
laws of its incorporation or continuation.  MSO is in good standing under the
laws of each jurisdiction in which it carries on business.  No proceedings have
been instituted or are pending for the dissolution or liquidation of the MSO.
 
3.2           Corporate Power and Authority
 
The Company has all requisite corporate power, authority and capacity to own,
lease and operate the Company Assets and to carry on its Business as now
conducted by it.  The Company has all corporate power and capacity to execute
and deliver this Agreement and to consummate the transactions and otherwise
perform its obligations under this Agreement.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the Company and, if required, by its
shareholders and no other corporate proceedings or approvals on the part of the
Company or its shareholders are necessary to authorize this Agreement.
 
3.3           Subsidiaries
 
The Company does not have any Affiliates or wholly-owned or majority owned
Subsidiaries, except MSO. MSO is a direct wholly-owned subsidiary of the
Company. At the Closing Time, the Company will legally and beneficially own and
control all of securities of MSO with good and marketable title thereto, free of
any charge, mortgage, lien, hypothec, pledge, claim, restriction, security
interest or other encumbrance whether created or arising by agreement, statute
or otherwise at law, attaching to property, interests or rights.  Furthermore,
no person or entity (other than the Purchaser) has any agreement, right, option,
understanding or commitment, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, right, option, or
commitment of any nature, for the purchase, assignment or other transfer of such
securities and any certificates representing same.
 
3.4           Corporate Books
 
The Company has made available to the Purchaser correct and complete copies of
its minute books, including its Charter, all amendments to its Charter, the
names and titles of all of its officers and directors, and its membership
register.  The Company is not in violation of its Charter.
 
3.5           Authorized Capital
 
As at the date of this Agreement and at the Closing Time, the Company membership
certificates representing the Membership Interests will be issued and
outstanding. The Company membership certificates representing the Membership
Interests are and will be duly authorized, issued and outstanding. As at the
date of this Agreement and at the Closing Time no other securities of the
Company will be issued and outstanding.
 
3.6           Membership Interests
 
Immediately prior to the Closing Time, the Vendors will own one hundred percent
(100%) of the  Membership Interests as all of the holders of record, and the
membership certificates representing such interest will constitute the only
issued and outstanding securities of the Company at such time.  At the Closing
Time, the Vendors will legally and beneficially own and control all of
Membership Interests sold by the Vendors pursuant to this Agreement with good
and marketable title thereto, free of any charge, mortgage, lien, hypothec,
pledge, claim, restriction, security interest or other encumbrance whether
created or arising by agreement, statute or otherwise at law, attaching to
property, interests or rights.  No person or entity (other than the Purchaser)
has any agreement, right, option, understanding or commitment, or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, right, option, or commitment of any nature, for the purchase,
assignment or other transfer from the Vendors of any of the Membership Interests
or the membership certificates representing same.

 
7

--------------------------------------------------------------------------------

 

 
3.7           Information
 
All current and historical data and information provided by the Company, at the
request of the Purchaser and its agents and representatives, to the Purchaser
and its agents and representatives was and is complete and true and correct in
all material respects.  All forward-looking information is, to the best of the
Company’s knowledge, based upon reasonable assumptions.
 
3.8           Authorization
 
Neither the execution and delivery of this Agreement nor the performance by the
Company of its obligations hereunder will:  (a) conflict with or result in a
breach of or create a state of facts which, after notice or lapse of time or
both, will result in a breach by the Company of: (i) any statute, rule or
regulation, which breach would be material to the Company; (ii) any Applicable
Securities Laws; (iii) the Charter or resolutions of the directors (or any
committee thereof) or membership holders of the Company which are in effect at
the date hereof; (iv) any mortgage, note, indenture, contract, agreement,
instrument, lease or other document to which the Company is a party or by which
it is bound, which breach would be material to the Company; or (v) any judgment,
decree or order binding the Company or the Company Assets, which breach would be
material to the Company; (b) require the consent, approval, authorization,
registration or qualification of or with any Governmental Authority, stock
exchange, securities association or other third party, except: (i) such as have
been obtained; or (ii) such as may be required under all Applicable Securities
Laws; or (c) give rise to any lien, charge or claim in or with respect to the
Company Assets or the acceleration of or the maturity of any debt or claim for
payment under any indenture, mortgage, lease, agreement or instrument binding or
affecting the Company or any of the Company Assets.
 
3.9           No Other Agreement to Purchase
 
Other than as set out in Schedule 3.9 annexed hereto, there are no agreements,
options, warrants, rights of conversion or other rights binding upon or which at
any time in the future may become binding upon the Company to issue any
membership interests or any securities convertible or exchangeable, directly or
indirectly, into any Membership Interests.  There are no membership holder
agreements, pooling agreements, voting trusts or other agreements or
understandings with respect to the voting of all or any of Membership Interests.
 
3.10           No Material Adverse Change
 
Other than as disclosed to the Purchaser, as at the date of this Agreement there
has occurred no changes in the Business, prospects, operations, results of
operations, the Company Assets, capitalization or condition (financial or
otherwise) of the Company, whether or not in the ordinary course of business,
whether separately or in the aggregate with other occurrences or developments,
and whether insured against or not, which could reasonably be expected to have a
Material Adverse Effect on the Company.
 
3.11           Indebtedness
 
Other than disclosed in Schedule 3.15, there are no loans or other liabilities
of the Company and/or MSO outstanding in favour of the Vendors, or any former
membership holder of the Company and/or MSO, or any party related to them, nor
are there any loans outstanding or other amounts due to the Company from any
such persons, for an amount over $5,000 on an individual basis or $10,000 in the
aggregate.
 
3.12           Indebtedness to Officers, Directors and Others
 
The Company and/or MSO is not indebted to any director, officer, employee or
consultant of the Company, except for amounts payable in the ordinary course of
business, and if such amount is over $5,000 on an individual basis or $10,000 in
the aggregate.

 
8

--------------------------------------------------------------------------------

 

 
3.13           Taxes
 
The Company and/or MSO as of June 30, 2011 does not owe any Taxes to the federal
government, a state government, a municipal government or any other Government
Authority, other than in the ordinary course of business and where the payment
of such Taxes would not have a Material Adverse Effect on the Company.
 
3.14           Reports and Company Financial Statements
 
 
(a)
The Company has made available to the Purchaser true and complete copies of the
unaudited consolidated balance sheet of the Company as of June 30, 2011 and the
related audited consolidated balance sheets, statements of operations and cash
flows of the Company for the financial years ended December 31, 2010 and 2009
(collectively, the “Company Financial Statements”).

 
 
(b)
The Company Financial Statements delivered under Section 3.14(a) were prepared
in accordance with GAAP, the balance sheet included in such the Company
Financial Statements fairly presents the financial condition of the Company as
at the close of business on the date thereof, and the statement of operations
included in the Company Financial Statements fairly presents the results of
operations of the Company for the fiscal period then ended.

 
 
(c)
There was no Indebtedness of the Company as of June 30, 2011 other than that
disclosed in the balance sheet of the Company as of June 30, 2011.

 
3.15           Material Contracts
 
 
(a)
Annexed hereto as Schedule 3.15 is a true, complete and accurate list of all
outstanding material contracts, agreements and commitments entered into by the
Company and/or MSO which are in writing or have been orally agreed to by the
Company, including:

 
 
(i)
all written contracts with any officer, director, employee or consultant of the
Company,

 
 
(ii)
all plans, contracts or arrangements providing for the grant of stock options or
share purchase arrangements, bonuses, pensions, deferred or incentive
compensation, retirement, Change of Control or severance payments,
profit-sharing, insurance or other benefit plans or programs for any employee,
officer, consultant or director of the Company,

 
 
(iii)
all option agreements or property-acquisition agreements,

 
 
(iv)
all joint venture agreements and agreements involving a sharing of profits,

 
 
(v)
all royalty agreements,

 
 
(vi)
all lease agreements,

 
 
(vii)
all agreements relating to any Encumbrances granted against the Company Assets,

 
 
(viii)
all agreements respecting non-competition matters,

 
 
(ix)
all agreements respecting confidentiality matters,

 
 
(x)
all agreements respecting any Indebtedness over $5,000 on an individual basis or
$10,000 in the aggregate contracted by the Company, and

 
 
(xi)
all other material contracts entered into by the Company.


 
9

--------------------------------------------------------------------------------

 

 
 
(b)
All contracts, agreements, benefit plans, leases and commitments required to be
disclosed to the Purchaser pursuant to this Section 3.15 are legally-binding
obligations of the Company and/or MSO as applicable, enforceable against the
Company and/or MSO in accordance with the respective terms and provisions
thereof, subject however to limitations with respect to enforcement imposed by
law in connection with bankruptcy or similar proceedings and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the court from which they are sought, and the Company and/or MSO
is not in breach or violation of, or default under, the terms of any such
contract, agreement, plan, lease or commitment, except where such breach,
violation or default would not have a Material Adverse Effect on the Company
and/or MSO, and no event has occurred which constitutes or, with the lapse of
time or the giving of notice, or both, would constitute, such a breach,
violation or default by the Company and/or MSO.

 
3.16           Title to Assets
 
 
(a)
The Company does not own any real property.

 
 
(b)
All the Company Assets are owned legally and beneficially by the Company and/or
MSO with good and marketable title thereto, free and clear of all Encumbrances
whether contingent or absolute, except as set out in Schedule 3.16 annexed
hereto.

 
 
(c)
To the knowledge of the Company:

 
 
(i)
the Property is properly and accurately described in Schedule 1.1,

 
 
(ii)
none of the Company, the Vendors and MSO has an interest in any other mineral
rights which are located wholly or in part within the Area of Interest,

 
 
(iii)
there is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting the
Company Assets that, if adversely resolved or determined, would have a Material
Adverse Effect on the Company Assets and there is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have such a Material Adverse Effect,

 
 
(iv)
MSO holds all permits, licences, consents and authorities issued by any
government or Governmental Authority which are necessary in connection with
ownership of the Property,

 
 
(v)
there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to the Property and the conduct of the operations related thereto, and the
Company has not received any notice of same and is not aware of any basis on
which any such orders or direction could be made,

 
 
(vi)
MSO is the registered owner of the Property and the MSO has not entered into any
agreements with any party with respect to the Property.

 
 
(vii)
there are no rights of first refusal, back in rights, bump up rights,
abandonment rights or other rights, options or elections under the any
instrument or agreement which would affect MSO’s or the Company’s right, title
and interest in and to the Property,


 
10

--------------------------------------------------------------------------------

 

 
 
(viii)
neither the Company nor MSO has received any notice or has any knowledge of any
proposal to terminate or vary the terms of or rights attaching to the Property
from any government or other regulatory authority,

 
 
(ix)
MSO’s ownership of the Property is in compliance with, is not in default or
violation in any material respect under, and neither the Company or MSO has been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
in connection with the MSO’s ownership of the Property,

 
 
(x)
the Company’s and/or MSO’s ownership of the Company Assets is in compliance
with, is not in default or violation in any material respect under, and the
Company and/or MSO has not been charged with or received any notice at any time
of any material violation of any statute, law, ordinance, regulation, rule,
decree or other applicable regulation in connection with the Company’s ownership
of the Company Assets,

 
 
(xi)
with respect to the Property, MSO has duly filed all reports and returns
required to be filed with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement and all of such permits and consents are
in full force and effect, and no proceedings for the suspension or cancellation
of any of them, and no investigation relating to any of them, is pending or to
the knowledge of the Company, threatened, and none of them will be adversely
affected by the entry into this Agreement,

 
 
(xii)
the Company and/or MSO has duly filed all reports and returns required to be
filed with governmental authorities and has obtained all governmental permits
and other governmental consents, except as may be required after the execution
of this Agreement and all of such permits and consents are in full force and
effect, and no proceedings for the suspension or cancellation of any of them,
and no investigation relating to any of them, is pending or to the knowledge of
the Company, threatened, and none of them will be adversely affected by the
entry into this Agreement,

 
 
(xiii)
MSO has held the Property in material compliance with all laws, rules, statutes,
ordinances, orders and regulations and neither MSO nor the Company has received
any notice of any violation thereof, nor is the Company aware of any valid basis
therefore,

 
 
(xiv)
the Company has held the Company Assets in material compliance with all laws,
rules, statutes, ordinances, orders and regulations and the Company has not
received any notice of any violation thereof, nor is the Company aware of any
valid basis therefore,

 
 
(xv)
there is no adverse claim or challenge against or to the ownership of or title
to any part of the Company Assets and, to the knowledge of the Company, there is
no basis for such adverse claim or challenge which may affect the Company Asset,

 
 
(xvi)
the Company has provided the Purchaser with copies of all of the material
information relating to the Company Assets of which it has respective knowledge,

 
 
(xvii)
the Property has been properly staked, located, recorded and/or acquired
pursuant to Applicable Laws and the Property is in good standing,

 
 
(xviii)
the Property is not subject to any mining royalties other than as disclosed in
Schedule 3.16 otherwise, and


 
11

--------------------------------------------------------------------------------

 

 
 
(xix)
to the best of the Company’s knowledge, there is no fact or circumstance known
to the Company which has not been disclosed to the Purchaser which would render
any of the foregoing representations and warranties untrue, incomplete or
otherwise misleading.

 
3.17           Necessary Licenses and Permits
 
The Company and/or MSO has/have all licenses, permits, consents, concessions and
other authorizations of governmental, regulatory or administrative agencies or
authorities, whether foreign, federal, state, provincial or local, required, in
the case of the Company to own and lease the Company Assets, and in the case of
MSO to own or lease, and to conduct its business as now conducted, except where
the failure to hold the foregoing would not have a Material Adverse Effect on
the Company.  Other than those required in the ordinary course of business, no
registrations, filings, applications, notices, transfers, consents, approvals,
audits, qualifications, waivers or other action of any kind is required by
virtue of the execution and delivery of this Agreement: (a) to avoid the loss of
any material license, permit, consent, concession or other authorization or any
material Company Asset, property or right pursuant to the terms thereof, or the
violation or breach of any law applicable thereto, or (b) to enable the Company
to hold and enjoy the same immediately after the Closing Date in the conduct of
its Business as conducted prior to the Closing Date.
 
3.18           Compliance with Law
 
The Company and/or MSO is not in default under, or in violation of, and has not
violated (and failed to cure) any law including, without limitation, laws
relating to the issuance or sale of securities, privacy and intellectual
property or any licenses, franchises, permits, authorizations or concessions
granted by, or any judgment, decree, writ, injunction or order of, any
governmental or regulatory authority, applicable to its business or any of the
Company Assets, except where such default or violation would not have a Material
Adverse Effect on the Company.  The Company has not received any notification
alleging any material violations of any of the foregoing with respect to which
adequate corrective action has not been taken, except where the failure to take
such corrective action would not have a Material Adverse Effect on the Company.
 
3.19           Employees
 
Other than as disclosed in the list of the Company’s employees set out in the
Schedule 3.19 annexed hereto, the Company does not have any employees or
consultants and there are no agreements, written or oral, between the Company
and any other party relating to payment, remuneration or compensation for work
performed or services provided or payment relating to a Change of Control or
other event in respect of the Company, other than disclosed in Schedule 3.19.
 
3.20           Intangible Property
 
 
(a)
The Company does not own any intellectual property assets.

 
 
(b)
To the Company’s knowledge, the operation of the Business of the Company does
not infringe upon, misappropriate or conflict in any way with any intellectual
property assets owned or held by any other person.

 
3.21           Litigation
 
There is no suit, claim, action, proceeding or, to the knowledge of the Company,
investigation pending or threatened against or affecting the Company, any of the
Company Assets or any officer or director of the Company in his capacity as an
officer or director thereof, which could reasonably be expected to result in any
liability to the Company.

 
12

--------------------------------------------------------------------------------

 

 
3.22           Environmental Laws
 
Except as would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect on the Company: (a) the Company is not in
violation of any applicable law relating to pollution or occupational health and
safety, the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including laws relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products or to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum or petroleum products (collectively,
“Environmental Laws”); (b) to the knowledge of the Company, upon due inquiry,
MSO has all permits, authorizations and approvals required under any applicable
Environmental Laws and is in compliance with their requirements; and (c) to the
knowledge of the Company, there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigation or proceedings relating to
any Environmental Laws against MSO.
 
3.23           Insurance
 
The Company has no insurance.
 
3.24           Employee Benefit Plans
 
The Company does not have any employee benefit plans (or any plan which may be
in any way regarded as an employee benefit plan) of any nature whatsoever nor
has it ever had any such plan.
 
3.25           Location of Office
 
The location of the Company’s registered office is set out in Schedule 3.25 and
all of its corporate books and records are located at such addresses.  The
location of all other offices both operational and administrative are set out in
Schedule 3.25.
 
3.26           No Limitations
 
There is no non-competition, exclusivity or other similar agreement, commitment
or understanding in place, whether written or oral, to which the Company is a
party or is otherwise bound that would now or hereafter, in any way limit the
Business, use of the Company Assets or operations of the Company.
 
3.27           Regulatory Compliance
 
The Company is in compliance with all regulatory orders, directives and
decisions that have application to the Company except where such non-compliance
would not have a Material Adverse Effect on the Company and the Company has not
received notice from any governmental or regulatory authority that the Company
is not in compliance with any such regulatory orders, directives or decisions.
 
3.28           Non-Arm’s Length Transactions
 
 
(a)
the Company has not made any payment or loan to, nor has it borrowed any monies
from nor is it otherwise indebted to, any officer, director, employee,
membership holder or any other Person with whom the Company is not dealing at
arm’s length nor any Affiliate of any of the foregoing, except for usual
compensation paid in the ordinary course of business consistent with past
practice; and

 
 
(b)
the Company is not a party to any contract or agreement with any officer,
director, employee, shareholder or any other Person with whom the Company is not
dealing at arm’s length nor any Affiliate of any of the foregoing.


 
13

--------------------------------------------------------------------------------

 

 
3.29         Enforceability
 
The execution and delivery by the Company and the Vendors of this Agreement and
any other agreement contemplated by this Agreement will result in
legally-binding obligations of such Parties enforceable against them in
accordance with the respective terms and provisions hereof, except as limited by
bankruptcy, insolvency, reorganization, moratorium, and to other laws affecting
or relating to the rights of creditors.
 
ARTICLE 4
 
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE VENDORS
 
Each of the Vendors severally represents and warrants to the Purchaser that:
 
4.1           Capacity
 
Each Vendor has the corporate power and authority to own and hold its respective
Membership Interests, to enter into this Agreement and to perform its
obligations under this Agreement.
 
4.2           Execution and Delivery
 
This Agreement and any other agreement contemplated by this Agreement has been
duly authorized, executed and delivered by each Vendor and will result in
legally binding obligation of each Vendor enforceable against each Vendor in
accordance with the respective terms and provisions hereof and thereof subject,
however, to limitations with respect to enforcement imposed by Law in connection
with bankruptcy or similar proceedings and to the extent that equitable remedies
such as specific performance and injunction are in the discretion of the court
from which they are sought.
 
4.3           Ownership
 
Each Vendor is the registered and beneficial owner its respective portion of all
the Membership Interests in accordance with Schedule 1, free and clear of any
Encumbrances.  Upon the completion of the Closing, except for the rights of the
Purchaser pursuant to this Agreement with respect to the Membership Interests,
there will be no outstanding options, calls or rights of any kind binding on any
Vendor relating to or providing for the purchase, delivery or transfer of any of
its Membership Interests.
 
4.4           No Violation
 
The execution and delivery of this Agreement, the sale of the Membership
Interests to the Purchaser and the performance, observance or compliance with
the terms of this Agreement by each Vendor will not violate, constitute a
default under, conflict with, or give rise to any requirement for a waiver or
consent under:
 
 
(a)
any provision of law or any order of any court or other governmental, regulatory
or administrative authority or agency applicable to that Vendor;

 
 
(b)
the Charter of that Vendor, if a Vendor is a corporate entity;

 
 
(c)
any provision of any agreement, instrument or other obligation to which that
Vendor is a party or by which that Vendor is bound; or

 
 
(d)
any applicable judgment, writ, decree, order, law, statute, rule or regulation
applicable to that Vendor, except where such default or the failure to obtain
such waiver or consent would not have a Material Adverse Effect.

 
 
14

--------------------------------------------------------------------------------

 

 
4.5           Vendor U.S. Certificate
 
The Vendors shall complete and deliver to the Purchaser duly executed copies of
the Vendors Certificate upon execution of this Agreement.  The Vendors represent
and warrant that all the representations, warranties and acknowledgments of the
Vendors in the Vendors Certificate are true as of the date of the Agreement and
will be true as of the Closing Date.
 
4.6           Transfer of Payment Shares by U.S. Persons
 
The Payment Shares to be issued, have not been, and will not be registered under
the U.S. Securities Act.  Accordingly, such securities may be offered, sold or
otherwise transferred after the Closing only:
 
 
(a)
to the Purchaser;

 
 
(b)
outside the United States in compliance with Rule 904 of Regulation S, if
available;

 
 
(c)
in compliance with the exemption from registration under the U.S. Securities Act
provided by Rule 144 thereunder, if available, and in compliance with any
applicable state securities laws; or

 
 
(d)
in a transaction that does not require registration under the U.S. Securities
Act or any applicable state laws and regulations governing the offer and sale of
securities;

 
and in the circumstances set forth in clause (c) or (d) of this Section 4.6 ,
the holder of such securities has prior to such transfer furnished to the
Purchaser an opinion of counsel of recognized standing in form and substance
satisfactory to the Purchaser.  If the securities are being sold outside the
United States in compliance with the requirements of Rule 904 of Regulation S at
a time when the Purchaser is a “foreign issuer” as defined in Regulation S at
the time of sale, the legend set forth above may be removed by providing an
executed declaration or representation letter to the registrar and transfer
agent for shares of Payment Shares, and, if requested by the Purchaser or the
transfer agent, an opinion of counsel of recognized standing in form and
substance satisfactory to the Purchaser and the transfer agent to the effect
that such sale is being made in compliance with Rule 904 of Regulation S; and
provided, further, that, if any such securities are being sold otherwise than in
accordance with Regulation S and other than to the Purchaser, the legend may be
removed by delivery to the Purchaser and the transfer agent of an opinion of
counsel, of recognized standing reasonably satisfactory the Purchaser, that such
legend is no longer required under applicable requirements of the U.S.
Securities Act or state securities laws; and provided further, that the failure
of certificates representing such securities to contain such legends shall not
affect the enforceability of restrictions set forth in this Section 4.6, except
as otherwise provided by applicable law.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser hereby represents and warrants to and in favour of the Company and
the Vendors, and acknowledges that the Company and the Vendors are relying upon
such representations and warranties in connection with the sale and purchase of
the Membership Interests, the following:
 
5.1           Organization and Existence
 
The Purchaser is a corporation duly incorporated, organized and validly existing
under the laws of the State of Nevada.  The Purchaser is in good standing under
the corporate laws of each state or other jurisdiction in which it carries on
business.  No proceedings have been instituted or are pending for the
dissolution or liquidation of the Purchaser.

 
15

--------------------------------------------------------------------------------

 

 
5.2           Corporate Power and Authority
 
The Purchaser has all requisite corporate power, authority and capacity to own,
lease and operate the Purchaser Assets and to carry on its Business as now
conducted by it.  The Purchaser has all corporate power and capacity to execute
and deliver this Agreement and to consummate the transactions and otherwise
perform its obligations under this Agreement.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the Purchaser and, if required, by its
shareholders and no other corporate proceedings or approvals on the part of the
Purchaser or its shareholders are necessary to authorize this Agreement.
 
5.3           Subsidiaries
 
The Purchaser does not have any Subsidiaries or Affiliates.
 
5.4           Corporate Books
 
The Purchaser has made available to the Company correct and complete copies of
its minute books, including its Charter, all amendments to its Charter, the
names and titles of all of its officers and directors, and its securities
register.  The Purchaser is not in violation of its constating documents.
 
5.5           Authorized Capital
 
At the Closing Time and assuming the issuance of ten million (10,000,000)
Private Placement Shares in the Interim Private Placement and the Finder’s Fee,
the authorized capital of the Purchaser will consist of one hundred million
(100,000,000) Purchaser Common Shares, of which forty six million two hundred
and fifty thousand (46,250,000) Purchaser Common Shares will be issued and
outstanding.  The Payment Shares issuable on Closing to the Vendors, Purchaser
Common Shares to be issued as a Finder’s Fee and the Interim Private Placement
Shares issuable to the investors in the Interim Private Placement, if completed,
will be duly authorized, issued and outstanding as fully paid and non-assessable
shares.
 
5.6           Information
 
All current and historical data and information provided by the Purchaser, at
the request of the Company and its agents and representatives, to the Company
and its agents and representatives was and is complete and true and correct in
all material respects.  All forward-looking information is, to the best of the
Purchaser’s knowledge, based upon reasonable assumptions.
 
5.7           Authorization
 
Neither the execution and delivery of this Agreement nor the performance by the
Purchaser of its obligations hereunder will:  (a) conflict with or result in a
breach of or create a state of facts which, after notice or lapse of time or
both, will result in a breach by the Purchaser of: (i) any statute, rule or
regulation, which breach would be material to the Purchaser; (ii) any Applicable
Securities Laws; (iii) the Charter or resolutions of the directors (or any
committee thereof) or shareholders of the Purchaser which are in effect at the
date hereof; (iv) any mortgage, note, indenture, contract, agreement,
instrument, lease or other document to which the Purchaser is a party or by
which it is bound, which breach would be material to the Purchaser; or (v) any
judgment, decree or order binding the Purchaser or the property or the Purchaser
Assets, which breach would be material to the Purchaser; (b) require the
consent, approval, authorization, registration or qualification of or with any
Governmental Authority, stock exchange, securities association or other third
party, except: (i) such as have been obtained; or (ii) such as may be required
under all Applicable Securities Laws; or (c) give rise to any lien, charge or
claim in or with respect to the properties of the Purchaser or the Purchaser
Assets or the acceleration of or the maturity of any debt or claim for payment
under any indenture, mortgage, lease, agreement or instrument binding or
affecting the Purchaser or any of the Purchaser Assets.

 
16

--------------------------------------------------------------------------------

 

 
5.8           No Other Agreement to Purchase
 
Other than as disclosed in the Purchaser’s Public Documents, there are no
agreements, options, warrants, rights of conversion or other rights binding upon
or which at any time in the future may become binding upon the Purchaser to
issue any Purchaser Common Shares or any securities convertible or exchangeable,
directly or indirectly, into any Purchaser Common Shares.  To the Purchaser’s
knowledge, there are no shareholders’ agreements, pooling agreements, voting
trusts nor other agreements or understandings with respect to the voting of all
or any Purchaser Common Shares.
 
5.9           No Material Adverse Change
 
Other than as disclosed in the Purchaser’s Public Documents, since June 14,
2011, there has occurred no change in the Business, prospects, operations,
results of operations, the Purchaser Assets, capitalization or condition
(financial or otherwise) of the Purchaser, whether or not in the ordinary course
of business, whether separately or in the aggregate with other occurrences or
developments, and whether insured against or not, which could reasonably be
expected to have a Material Adverse Effect on the Purchaser.
 
5.10           Indebtedness
 
Other than as disclosed in the Purchaser’s Public Documents, there are no loans
or other liabilities of the Purchaser outstanding or in favour of any
shareholder or former shareholder of the Purchaser, or any party related to
them, nor are there any loans outstanding or other amounts due to the Purchaser
from any such persons.
 
5.11           Absence of Certain Changes
 
Since June 30, 2011, and other than as disclosed in the Purchaser’s Public
Documents and as set out in this Agreement, the Purchaser has not (except as
specifically contemplated herein or disclosed in writing to the Company):
 
 
(a)
issued, sold, pledged, hypothecated, leased, disposed of, encumbered or agreed
to issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares or
other securities or any right, option or warrant with respect thereto;

 
 
(b)
amended or proposed to amend its Charter;

 
 
(c)
split, combined or reclassified any of its securities or declared or made any
Distribution;

 
 
(d)
entered into or amended any employment or services contract with any director,
officer or senior management employee, created or amended any employee benefit
plan, or made any changes or increases in the base compensation, bonuses,
management fees, paid vacation time allowed or fringe benefits for its
directors, officers, employees or consultants, other than in the ordinary course
of business;

 
 
(e)
suffered any damage, destruction or loss (whether or not covered by insurance)
affecting the Purchaser’s Business or any of the Purchaser Assets;

 
 
(f)
made any capital expenditures, additions or improvements or commitments for the
same other than those required in the ordinary course of business;

 
 
(g)
other than in the ordinary course of business: (i) entered into any contract,
commitment or agreement under which it has outstanding Indebtedness; or
(ii) made any loan or advance to any Person;


 
17

--------------------------------------------------------------------------------

 

 
 
(h)
acquired or agreed to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or the Purchaser Assets or otherwise) any
Person, or other business organization or division or acquired or agreed to
acquire any material assets;

 
 
(i)
entered into any material contracts regarding its business operations, including
joint ventures, partnerships or other arrangements;

 
 
(j)
created any stock option, bonus or other compensation plan, paid any bonuses or
made any awards of cash, stock or other, deferred or otherwise, or deferred any
compensation to any of its directors or officers, other than in the ordinary
course of business;

 
 
(k)
made any material change in accounting procedures or practices;

 
 
(l)
mortgaged, hypothecated or pledged any of the Purchaser Assets, or subjected any
of the Purchaser Assets to any Encumbrance;

 
 
(m)
other than in the ordinary course of business, entered into any agreement or
arrangement granting any rights to purchase or lease any of the Purchaser Assets
or rights or requiring the consent of any Person to the transfer, assignment or
lease of any of the Purchaser Assets or rights;

 
 
(n)
entered into any other material transaction, or any amendment of any contract,
lease, agreement or license which is material to its Business;

 
 
(o)
sold, leased, subleased, assigned or transferred (by tender offer, exchange
offer, merger, amalgamation, sale of shares or the Purchaser Assets or
otherwise) any of the Purchaser Assets;

 
 
(p)
entered into any agreement resulting in a Change of Control of the Purchaser;

 
 
(q)
other than in the ordinary course of business, cancelled, waived or compromised
any Indebtedness or claims, including any accounts payable and receivable;

 
 
(r)
settled any outstanding claim, dispute, litigation matter, or tax dispute;

 
 
(s)
entered into any undisclosed related-party transaction; or

 
 
(t)
entered into any agreement or understanding to do any of the foregoing.

 
5.12           Taxes
 
The Purchaser does not owe any Taxes to the federal government, a state
government, a municipal government or any other Government Authority, other than
in the ordinary course of business and where the payment of such Taxes would not
have a Material Adverse Effect on the Purchaser.
 
5.13           Material Contracts
 
All of the contracts material to the Purchaser have been disclosed in the
Purchaser’s Public Documents in accordance with the continuous disclosure
requirements of Applicable Securities Laws.
 
5.14           Title to Assets
 
 
(a)
The Purchaser does not own any real property.


 
18

--------------------------------------------------------------------------------

 

 
 
(b)
All the Purchaser Assets are owned legally and beneficially by the Purchaser
with good and marketable title thereto, free and clear of all Encumbrances
whether contingent or absolute, except as disclosed in the Purchaser Financial
Statements or as provided for herein.

 
5.15           Intangible Property
 
 
(a)
The Purchaser does not own any intellectual property assets.

 
 
(b)
To the Purchaser’s knowledge, the operation of the Business of the Purchaser
does not infringe upon, misappropriate or conflict in any way with any
intellectual property assets owned or held by any other Person.

 
5.16           Necessary Licenses and Permits
 
The Purchaser has all licenses, permits, consents, concessions and other
authorizations of governmental, regulatory or administrative agencies or
authorities, whether foreign, federal, provincial, or local, required to own and
lease its properties and the Purchaser Assets and to conduct its business as now
conducted, except where the failure to hold the foregoing would not have a
Material Adverse Effect on the Purchaser.  Other than those required in the
ordinary course of business, no registrations, filings, applications, notices,
transfers, consents, approvals, audits, qualifications, waivers or other action
of any kind is required by virtue of the execution and delivery of this
Agreement: (a) to avoid the loss of any material license, permit, consent,
concession or other authorization or any material Purchaser Asset, property or
right pursuant to the terms thereof, or the violation or breach of any law
applicable thereto, or (b) to enable the Purchaser to hold and enjoy the same
immediately after the Closing Date in the conduct of its business as conducted
prior to the Closing Date.
 
5.17           Compliance with Law
 
The Purchaser is not in default under, or in violation of, and has not violated
(and failed to cure) any law including, without limitation, laws relating to the
issuance or sale of securities, privacy and intellectual property, or any
licenses, franchises, permits, authorizations or concessions granted by, or any
judgment, decree, writ, injunction or order of, any governmental or regulatory
authority, applicable to its business or any of its properties or the Purchaser
Assets, except where such default or violation would not have a Material Adverse
Effect on the Purchaser.  The Purchaser has not received any notification
alleging any material violations of any of the foregoing with respect to which
adequate corrective action has not been taken, except where the failure to take
such corrective action would not have a Material Adverse Effect on the
Purchaser.
 
5.18           Employees
 
Other than as disclosed in the list of the Purchaser’s Public Documents, the
Purchaser does not have any employees and there are no agreements, written or
oral, between the Purchaser and any other party relating to payment,
remuneration or compensation for work performed or services provided or payment
relating to a Change of Control or other event in respect of the Purchaser.
 
5.19           Litigation
 
There is no suit, claim, action, proceedings or, to the knowledge of the
Purchaser, investigation pending or threatened against or affecting the
Purchaser, or any of the Purchaser Assets or properties, or any officer or
director thereof in his or her capacity as an officer or director thereof, which
could reasonably be expected to result in liability to the Purchaser.
 
5.20           Environmental Laws
 
Except as would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect on the Purchaser: (a) the Purchaser is not in
violation of any Environmental Laws; (b) the Purchaser has all permits,
authorizations and approvals required under any applicable Environmental Laws
and is in compliance with their requirements; and (c) to the knowledge of the
Purchaser, there are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigation or proceedings relating to any
Environmental Laws against the Purchaser.

 
19

--------------------------------------------------------------------------------

 

 
 
5.21           Insurance
 
The Purchaser has no insurance.
 
5.22           Location of Office
 
The Purchaser’s head office is located at Suite 1720, 1111 West Georgia St.
Vancouver, B.C. V6E 4M3, except for documents maintained at the office of the
Purchaser’s legal counsel, all of its corporate books and records are located at
such address.
 
5.23           No Limitations
 
Except as disclosed in the Purchaser’s Public Documents, there is no
non-competition, exclusivity or other similar agreement, commitment or
understanding in place, whether written or oral, to which the Purchaser is a
party or is otherwise bound that would now or hereafter, in any way limit the
Business, use of the Purchaser Assets or operations of the Purchaser.
 
5.24           Regulatory Compliance
 
The Purchaser is in compliance with all regulatory orders, directives and
decisions that have application to the Purchaser except where such
non-compliance would not have a Material Adverse Effect on the Purchaser and the
Purchaser has not received notice from any governmental or regulatory authority
that the Purchaser is not in compliance with any such regulatory orders,
directives or decisions.
 
5.25           Non-Arm’s Length Transactions
 
Except as otherwise disclosed to the Company:
 
 
(a)
the Purchaser has not made any payment or loan to, nor has it borrowed any
monies from nor is it otherwise indebted to, any officer, director, employee,
shareholder or any other Person with whom the Purchaser is not dealing at arm’s
length nor any Affiliate of any of the foregoing, except for usual compensation
paid in the ordinary course of business consistent with past practice; and

 
 
(b)
the Purchaser is not a party to any contract or agreement with any officer,
director, employee, shareholder or any other Person with whom the Purchaser is
not dealing at arm’s length nor any Affiliate of any of the foregoing.

 
5.26           Enforceability
 
The execution and delivery by the Purchaser of this Agreement and any other
agreement contemplated by this Agreement will result in legally-binding
obligations of the Purchaser enforceable against the Purchaser in accordance
with the respective terms and provisions hereof and thereof, except as limited
by bankruptcy, insolvency, reorganization, moratorium, and to other laws
affecting or relating to the rights of creditors.

 
20

--------------------------------------------------------------------------------

 

 
ARTICLE 6
 
COVENANTS
 
6.1           Filings
 
The Purchaser, the Company and the Vendors shall prepare and file any filings
required under any applicable laws or rules and policies of regulatory bodies
relating to the transaction contemplated hereunder.  The Purchaser covenants and
agrees to take, in a timely manner, all commercially-reasonable actions and
steps necessary in order that the distribution of Payment Shares to the Vendors
is exempt from the prospectus requirements of Applicable Securities Laws.
 
6.2           Additional Agreements
 
Each of the Parties agrees to use its commercially-reasonable best efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated hereunder and to cooperate
with each other in connection with the foregoing, including using
commercially-reasonable efforts to:
 
 
(a)
obtain all necessary waivers, consents and approvals from other Parties to
material agreements, leases and other contracts or agreements;

 
 
(b)
obtain all necessary consents, approvals, and authorizations as are required to
be obtained under any Laws;

 
 
(c)
defend all lawsuits or other legal proceedings challenging this Agreement or the
consummation of the transaction contemplated hereunder;

 
 
(d)
lift or rescind any injunction or restraining order or other remedy adversely
affecting the ability of the Parties to consummate the transaction contemplated
hereunder;

 
 
(e)
effect all necessary registrations and other filings and submissions of
information requested by any Governmental Authorities; and

 
 
(f)
comply with all provisions of this Agreement.

 
For purposes of the foregoing, the obligations of the Parties to use
“commercially-reasonable best efforts” to obtain waivers, consents and approvals
to leases, loan agreements and other contracts shall not include any obligation
to agree to a materially-adverse modification of the terms of such documents or
to prepay or incur additional material obligations to such other Parties (and
the Company and the Purchaser are expressly prohibited from doing so).
 
6.3           Access to Information
 
 
(a)
Upon reasonable notice, the Company shall afford to the Purchaser’s directors,
officers, counsel, accountants and other authorized representatives and advisers
complete access (or, where necessary, the provision of the information
requested) during normal business hours and at such other time or times as the
Parties may reasonably request from the date hereof and until the earlier of the
Closing Date and the termination of this Agreement to the properties, books,
contracts and records as well as to management personnel of the Company as the
Purchaser may require or reasonably request.

 
 
(b)
Upon reasonable notice, the Purchaser shall afford to the Company’s directors,
officers, counsel, accountants and other authorized representatives and advisers
complete access (or, where necessary, the provision of the information
requested) during normal business hours and at such other time or times as the
Parties may reasonably request from the date hereof and until the earlier   of
the Closing Date and the termination of this Agreement to the properties, books,
contracts and records as well as to management personnel of the Purchaser as the
Company may require or reasonably request.


 
21

--------------------------------------------------------------------------------

 

 
 
6.4           Conduct of Business of the Company
 
The Company covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms, unless the Purchaser shall
otherwise agree in writing (such agreement not to be unreasonably withheld or
delayed), except as required by law or as otherwise expressly permitted or
specifically contemplated by this Agreement:
 
 
(a)
the Business of the Company shall be conducted only in the ordinary course of
business and consistent with past practice, and the Company shall use all
commercially-reasonable efforts to maintain and preserve its Business, the
Company Assets and business relationships; and

 
 
(b)
the Company shall not (unless otherwise contemplated herein or with the written
consent of the Purchaser):

 
 
(i)
issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares of
any class or other securities or any right, option or warrant with respect
thereto,

 
 
(ii)
amend or propose to amend its Charter,

 
 
(iii)
split, combine or reclassify any of its securities or declare or make any
Distribution,

 
 
(iv)
enter into or amend any employment or services contracts with any director,
officer or senior management employee, create or amend any employee benefit
plan, make any change or increases in the base compensation, bonuses, management
fees, paid vacation time allowed or fringe benefits for its directors, officers,
employees or consultants, including the Vendors, other than in the ordinary
course of business,

 
 
(v)
make any capital expenditures, additions or improvements or commitments for the
same which individually or in the aggregate exceed ten dollars ($10,000), unless
the Purchaser provides a written consent otherwise,

 
 
(vi)
other than in the ordinary course of business: (A) enter into any contract,
commitment or agreement under which it has outstanding Indebtedness; or (B) make
any loan or advance to any Person,

 
 
(vii)
acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or the Company Assets or otherwise) any
Person or other business organization or division or acquire or agree to acquire
any material assets,

 
 
(viii)
enter into any material contracts regarding its business operations, including
joint ventures, partnerships or other arrangements,

 
 
(ix)
create any stock option, bonus or other compensation plan, pay any bonuses or
make any awards of cash, stock or other, deferred or otherwise, grant any stock
options, or defer any compensation to any of its directors or officers,

 
 
(x)
make any material change in accounting procedures or practices,

 
 
(xi)
mortgage, pledge or hypothecate any of the Company Assets or subject any of the
Company Assets to any Encumbrance,


 
22

--------------------------------------------------------------------------------

 

 
 
(xii)
other than in the ordinary course of business, enter into any agreement or
arrangement granting any rights to purchase any of the Company Assets or rights
or requiring the consent of any Person to the transfer or assignment any the
Company Assets or rights,

 
 
(xiii)
enter into any other material transaction, or any amendment of any contract,
lease, agreement, license or sublicense which is material to its Business,

 
 
(xiv)
sell assign or transfer (by tender offer, exchange offer, merger, amalgamation,
sale of shares or the Company Assets or otherwise) any of the Company Assets,

 
 
(xv)
enter into any agreement resulting in a Change of Control of the Company,

 
 
(xvi)
other than in the ordinary course of business, cancel, waive or compromise any
Indebtedness or claims, including any accounts payable and receivable,

 
 
(xvii)
settle any outstanding claim, dispute, litigation matter or tax dispute,

 
 
(xviii)
transfer any of the Company Assets to the Vendors or assume any Indebtedness
from the Vendors or enter into any other related-party transactions, or

 
 
(xix)
enter into any agreement or understanding to do any of the foregoing.

 
6.5           Conduct of Business of the Purchaser
 
The Purchaser covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms, unless the Company shall
otherwise agree in writing (such agreement not to be unreasonably withheld or
delayed), except as required by law or as otherwise expressly permitted or
specifically contemplated by this Agreement:
 
 
(a)
the Business of the Purchaser shall be conducted only in the ordinary course of
business and consistent with past practice, and the Purchaser shall use its
commercially-reasonable efforts to maintain and preserve its Business, the
Purchaser Assets and business relationships; and

 
 
(b)
the Purchaser shall not (unless otherwise contemplated herein):

 
 
(i)
except for the issuance of the Purchaser Common Shares upon the due exercise of
outstanding Purchaser Options and Purchaser Warrants, or any portion of the
Finder’s Fee payable in Purchaser Common Shares, issue, sell, pledge,
hypothecate, lease, dispose of or encumber any shares of any class or other
securities or any right, option or warrant with respect thereto,

 
 
(ii)
amend or propose to amend its Charter,

 
 
(iii)
split, combine or reclassify any of its securities or declare or make any
Distribution,

 
 
(iv)
enter into or amend any employment or services contracts with any director,
officer or senior management employee, create or amend any employee benefit
plan, make any change or increases in the base compensation, bonuses, management
fees, paid vacation time allowed or fringe benefits for its directors, officers,
employees or consultants, other than in the ordinary course of business,

 
 
(v)
make any capital expenditures, additions or improvements or commitments for the
same except in the ordinary course of business,


 
23

--------------------------------------------------------------------------------

 

 
 
(vi)
other than in the ordinary course of business: (A) enter into any contract,
commitment or agreement under which it has outstanding Indebtedness; or (B) make
any loan or advance to any Person,

 
 
(vii)
acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or the Purchaser Assets or otherwise) any
Person or other business organization or division or acquire or agree to acquire
any material assets,

 
 
(viii)
enter into any material contracts regarding its business operations, including
joint ventures, partnerships or other arrangements,

 
 
(ix)
create any stock option, bonus or other compensation plan, pay any bonuses or
make any awards of cash, stock or other, deferred or otherwise, grant any stock
options, or defer any compensation to any of its directors or officers,

 
 
(x)
make any material change in accounting procedures or practices, except for any
arrangements made in connection with the changeover to International Financial
Reporting Standards as required by Applicable Securities Laws,

 
 
(xi)
mortgage, pledge or hypothecate any of the Purchaser Assets or subject any of
the Purchaser Assets to any Encumbrance,

 
 
(xii)
other than in the ordinary course of business, enter into any agreement or
arrangement granting any rights to purchase or lease any of the Purchaser Assets
or rights or requiring the consent of any Person to the transfer, assignment or
lease of any such the Purchaser Assets or rights,

 
 
(xiii)
enter into any other material transaction, or any amendment of any contract,
lease, agreement, license or sublicense which is material to its Business,

 
 
(xiv)
sell, lease, sublease, assign or transfer (by tender offer, exchange offer,
merger, amalgamation, sale of shares or the Purchaser Assets or otherwise) any
of the Purchaser Assets,

 
 
(xv)
enter into any agreement resulting in a Change of Control of the Purchaser,

 
 
(xvi)
other than in the ordinary course of business, cancel, waive or compromise any
Indebtedness or claims, including any accounts payable and receivable,

 
 
(xvii)
settle any outstanding claim, dispute, litigation matter, or tax dispute, or

 
 
(xviii)
enter into any agreement or understanding to do any of the foregoing.

 
6.6           Covenants of the Company
 
As soon as practicable after the date of this Agreement, and in any event prior
to ten (10) days prior to the Closing Date, the Company shall exercise its best
efforts to prepare and deliver to the Purchaser, all of the Company’s financial
statements, audited or otherwise, required to be submitted or filed by the
Purchaser to any Government Authority or the Exchange in connection with the
transactions contemplated hereunder;
 
6.7           Notification
 
Between the date of this Agreement and the Closing Date, each of the Parties to
this Agreement will promptly notify the other Parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, or
if it becomes aware of the occurrence after the date of this Agreement of any
fact or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other Parties a supplement to the
Schedules specifying such change.  During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

 
24

--------------------------------------------------------------------------------

 

 
 
6.8           Collection of Personal Information
 
The Vendors acknowledge and consent to the fact that the Company may be required
to collect the personal information of the shareholders of the Vendors for the
purposes set out in Schedule 6.9 annexed hereto which may be disclosed by the
Company to:
 
 
(a)
securities regulatory authorities;

 
 
(b)
the Company’s registrar and transfer agent;

 
 
(c)
tax authorities; and

 
 
(d)
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 
By executing this Agreement, and, if required, each Vendor that is a corporate
entity will collect a signed consent from its shareholders, which consent will
consent to the collection, use and disclosure of each shareholders’ personal
information and to the retention of such personal information for as long as
permitted or required by law or business practice.  An officer of the Purchaser
is available to answer questions about the collection of personal information by
the Purchaser.
 
ARTICLE 7
 
CONDITIONS PRECEDENT
 
7.1           Purchaser’s Closing Conditions
 
The Purchaser’s obligation to complete the transactions contemplated herein,
including the obligation to pay the Purchase Price to, and to acquire the
Membership Interests from, the Vendors, on the Closing Date pursuant to
Article 2 are subject to compliance by the Company and the Vendors with their
agreements herein contained and to the satisfaction, on or prior to the Closing
Date, of the following conditions:
 
 
(a)
Encumbrances.  Any outstanding Encumbrances in respect of the Membership
Interests shall have been discharged.

 
 
(b)
Charter Documents and Certificate of Corporate Existence.  The Purchaser shall
have received from the Company a copy, certified by a duly-authorized officer of
the Company to be true and complete as of the Closing Date, of the Charter of
the Company.

 
 
(c)
Proof of Corporate Action.  The Purchaser shall have received from the Company
copies, certified by a duly-authorized officer thereto to be true and complete
as of the Closing Date, of the records of all corporate action taken to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated thereunder.


 
25

--------------------------------------------------------------------------------

 

 
 
(d)
Due Diligence.  The Purchaser, and its agents and representatives, shall have
conducted and completed to the Purchaser’s satisfaction, acting reasonably, a
legal and financial due diligence investigation of the Company and the Property.

 
 
(e)
Financial Statements and Business Plan. The Purchaser shall have received all
required financial statements of the Company required to be included in the
Company’s Current Report on Form 8-K (the “Form 8-K”) to be filed within four
business days of Closing and any other business information respecting the
Company required pursuant to the Form 8-K requirements.

 
 
(f)
Legal Opinion.  The Purchaser shall have received from Mexican counsel to MSO, a
favourable opinion with respect to the corporate existence of MSO and a title
opinion on the Company Assets owned by MSO dated within two business days of the
Closing Date.

 
 
(g)
Representations and Warranties.  The representations and warranties of the
Company and the Vendors contained herein shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if such representations and warranties were made at such time, and the
Purchaser shall have received on the Closing Date certificates to this effect
signed by an authorized officer of the Vendors and by an authorized officer of
the Company.

 
 
(h)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Vendors and the Company at or before the
Closing Date shall have been complied with or performed and the Purchaser shall
have received on the Closing Date a certificate to this effect signed by an
authorized officer of the Company and an authorized officer of the Vendors.

 
 
(i)
Interim Private Placement.  The Interim Private Placement shall have closed,
pursuant to which the Purchaser shall have raised gross proceeds of up to five
hundred thousand dollars ($500,000).

 
 
(j)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of the Company between the execution
of this Agreement and the Closing Date which would have a Material Adverse
Effect.

 
 
(k)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall be pending or threatened by any person to enjoin, restrict or prohibit the
consummation of the transactions contemplated hereunder, or any part of it, or
the right of the Company or the Purchaser from and after the Closing Time to
conduct, expand and develop the Business of the Company.

 
 
(l)
Consents. The Purchaser receiving all requisite consents from Brigus Gold Corp.,
a Yukon Territory corporation, with respect to an acquisition agreement dated
December 23, 2010 between the Company and Brigus Gold Corp., or any other
required third party or regulatory consents required to consummate the
transaction.

 
 
(m)
General.  All instruments and corporate proceedings in connection with this
Agreement and the transaction contemplated herein shall be satisfactory in form
and substance to the Purchaser and its counsel, acting reasonably, and the
Purchaser shall have received copies of all documents, including, without
limitation, all documentation required to be delivered to the Purchaser at or
before the Closing Time in accordance with this Agreement, records of corporate
or other proceedings, opinions of counsel and consents which the Purchaser may
have reasonably requested in connection therewith.

 
The agreements, certificates, documents, other evidence of compliance and
opinions described in this Section Article 7 shall be in form and substance
satisfactory to the Purchaser, acting reasonably, and shall, except as otherwise
provided, be delivered to the Purchaser at the Closing; provided, however, any
one or more of the foregoing conditions may be waived in writing by the
Purchaser.

 
26

--------------------------------------------------------------------------------

 

 
7.2           The Company and the Vendors’ Closing Conditions
 
The respective obligation of the Company and the Vendors to complete the
transactions contemplated herein, including the obligation of the Vendors to
transfer and assign to the Purchaser, the Membership Interests in exchange for
the Purchase Price pursuant to Article 2 is subject to compliance by the
Purchaser with its agreements herein contained and to the satisfaction, on or
before the Closing Date of the following conditions:
 
 
(a)
Charter Documents and Certificate of Corporate Existence.  The Vendors and the
Company shall have received from the Purchaser: (i) a copy, certified by a
duly-authorized officer of the Purchaser, to be true and complete as of the
Closing Date, of the Charter of the Purchaser; and (ii) a copy, certified by a
duly-authorized officer of the Purchaser, to be true and complete as of the
Closing Date, of the Articles and Notice of Articles thereof.

 
 
(b)
Proof of Corporate Action.  The Vendors and the Company shall have received from
the Purchaser copies, certified by a duly-authorized officer thereof to be true
and complete as of the Closing Date, of the records of all corporate action
taken to authorize the execution, delivery and performance of this Agreement.

 
 
(c)
Due Diligence.  The Company, and its agents and representatives, shall have
conducted and completed to the Company’s satisfaction, acting reasonably, a
legal and financial due diligence investigation of the Purchaser.

 
 
(d)
Representations and Warranties.  The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects on
and as of the Closing Date with the same force and effect as if such
representations and warranties were made at such time, and the Vendors and the
Company shall have received on the Closing Date a certificate to this effect
signed by one authorized officer of the Purchaser.

 
 
(e)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Purchaser at or before the Closing Date shall
have been complied with or performed and the Company shall have received on the
Closing Date a certificate to this effect signed by an authorized officer of the
Purchaser.

 
 
(f)
Interim Private Placement.  The Interim Private Placement shall have closed
pursuant to which the Purchaser shall have raised gross proceeds of up to five
hundred thousand dollars ($500,000).

 
 
(g)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of the Purchaser between the
execution of this Agreement and the Closing Date which would have a Material
Adverse Effect.

 
 
(h)
Consents.  All required approvals, consents, authorizations and waivers relating
to the transactions herein shall have been obtained.

 
 
(i)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall be pending or threatened by any person to enjoin, restrict or prohibit the
right of the Company or the Purchaser from and after the Closing Time to
conduct, expand and develop the Business of the Company.

 
 
(j)
Director Appointments. The appointment of Joseph Green and James Zecher as
directors of the Purchaser.

 
 
(k)
Consulting Agreements. The Purchaser entering into consulting agreements with
Joseph Green and Jesus Quintana on reasonable terms with respect to certain
consulting services to be provided by Mr. Green and Mr. Quintana in connection
with the Property.


 
27

--------------------------------------------------------------------------------

 

 
 
(l)
General.  All instruments and corporate proceedings in connection with the
transactions contemplated hereunder shall be satisfactory in form and substance
to the Vendors, the Company and their counsel, acting reasonably, and the
Vendors and the Company shall have received copies of all documents, including,
without limitation, records of corporate or other proceedings, opinions of
counsel and consents which the Vendors and the Company may have reasonably
requested in connection therewith.

 
The agreements, certificates, documents, other evidence of compliance and
opinions described in this Section 7.2 shall be in form and substance
satisfactory to the Vendors and the Company, acting reasonably, and shall,
except as otherwise provided, be delivered to the Vendors and the Company at the
Closing; provided, however, any one or more of the foregoing conditions may be
waived in writing by the Company and the Vendors.
 
7.3           Closing Deliveries
 
Subject to Section 7.2(j) , as at the Closing Time, the Purchaser shall deliver:
 
 
(a)
to the Company, share certificates representing the Payments Shares, registered
in the names of the Vendors or their nominees in accordance with Section 2.2
hereof;

 
 
(b)
to the Vendors, a certificate executed by a director or officer of the Purchaser
certifying the truth and accuracy of the Purchaser’s representations and
warranties as if such are made as of the Closing Date;

 
 
(c)
duly approved and executed consulting agreements between the Purchaser and each
of Joseph Green and Jesus Quintana on reasonable terms with respect to certain
consulting services to be provided by Mr. Green and Mr. Quintana in connection
with the Property.

 
 
(d)
share certificates representing the Finder’s Fee registered in the name of the
Finder and/or its nominee; and

 
 
(e)
certified resolutions approving the transactions contemplated herein and the
appointment of Joseph Green and James Zecher as directors of the Purchaser.

 
Subject to section 7.1(l), as at the Closing Time, each Vendor shall deliver to
the Purchaser:
 
 
(a)
membership certificate(s) representing its respective Membership Interests, duly
endorsed for transfer to the Purchaser, or with a duly signed and completed
transfer power of attorney;

 
 
(b)
a duly executed Schedule 4.5 signed by each Vendor;

 
 
(c)
a certificate executed by each Vendor certifying the truth and accuracy of the
Vendor’s representations and warranties as if such are made as of the Closing
Date.

 
Subject to section 7.1(l), as at the Closing Time, the Company shall deliver to
the Purchaser:
 
 
(d)
consents to act as directors of the Purchaser from Joseph Green and James
Zecher;

 
 
(e)
certified resolutions of the Company approving the transactions contemplated
herein; and

 
 
(f)
a certificate executed by the Company certifying the truth and accuracy of the
Company’s representations and warranties as if such are made as of the Closing
Date.


 
28

--------------------------------------------------------------------------------

 

 
  ARTICLE 8
 
  TERMINATION
 
8.1           Termination
 
This Agreement may be terminated by written notice given by the terminating
party to the other Parties hereto, at any time prior to the Closing:
 
 
(a)
by mutual written consent of each of the Vendors, the Company and the Purchaser;

 
 
(b)
by either: (i) the Vendors or the Company, on the one hand; or (ii) the
Purchaser, on the other hand, if there has been a material misrepresentation,
breach or non-performance by the other party of any material representation,
warranty, covenant or obligation contained in this Agreement, which could
reasonably be expected to have a Material Adverse Effect on the other party,
provided the breaching party has been given notice of and thirty (30) days in
which to cure any such misrepresentation, breach or non-performance;

 
 
(c)
by either the Vendors or the Company, on the one hand, or the Purchaser, on the
other hand, if a condition for the terminating party’s benefit, as set out in
Article 7 hereto, has not been satisfied or waived on or before August 15, 2011;
or

 
 
(d)
by either the Vendors or the Company, on the one hand, or the Purchaser, on the
other hand, if the Closing has not occurred or been waived on or before August
15, 2011 (provided that the right to terminate this Agreement under this
Section 8.1(d) shall not be available to any party where failure to fulfill any
of its obligations under this Agreement has been the cause of or resulted in the
failure to consummate the transactions contemplated hereby by such date).

 
8.2           Effect of Termination
 
In the event of the termination of this Agreement as provided in this Article 8,
this Agreement shall forthwith have no further force or effect and there shall
be no obligation on the part of the Parties hereunder except with respect to
Sections 2.2, 8.2, 10.1 and 14.6 and Article 9 and Article 13, which will
survive such termination.  Other than as expressly provided herein, in the event
of such termination, no party shall have any liability resulting from the
termination of this Agreement, except for any liability arising from the fraud
or wilful misconduct of such party in connection with the termination of this
Agreement.
 
ARTICLE 9
 
INDEMNIFICATION
 
9.1           Indemnification by the Company
 
 
(a)
The Company, on behalf of its respective successors and assigns, as applicable,
(who for the purposes of this Article 9 shall be included in all references to
the “Company Parties”) agree to indemnify and save harmless the Purchaser, and
its Affiliates and its officers, directors, employees and representatives
(collectively, the “Purchaser Indemnified Parties”) from all Losses suffered or
incurred by the Purchaser Indemnified Parties as a result of or arising out of
or in connection with: (i) any breach by any of the Company Parties of or any
inaccuracy of any representation or warranty of the Company Parties contained in
Article 3 of this Agreement or in any agreement, instrument, certificate or
other document delivered by any of the Company Parties pursuant thereto; and
(ii) any breach or non-performance by any of the Company Parties of any
obligation to be performed by any of them which is contained in this Agreement
or in any agreement, certificate or other document delivered by any of the
Company Parties pursuant hereto.


 
29

--------------------------------------------------------------------------------

 

 
 
(b)
Each of the Company Parties shall be jointly and severally liable for all Losses
payable to the Purchaser pursuant to Section 9.1(a), provided that the maximum
amount of Losses that the Purchaser Indemnified Parties will be entitled to
recover pursuant to Section 9.1(a) from each of the Company Parties or its
respective successor or assign, as applicable, shall be equal to the amount of
$25,000.

 
9.2           Indemnification by the Vendors
 
 
(a)
The Vendors, severally, and on behalf of their respective successors and
assigns, as applicable, (who for the purposes of this Article 9 shall be
included in all references to the “Vendor Parties”) agree to indemnify and save
harmless the Purchaser Indemnified Parties from all Losses suffered or incurred
by the Purchaser Indemnified Parties as a result of or arising out of or in
connection with: (i) any breach by any of the Vendors of or any inaccuracy of
any representation or warranty of the Vendors contained in Article 4 of this
Agreement or in any agreement, instrument, certificate or other document
delivered by any of the Vendors pursuant thereto; and (ii) any breach or
non-performance by any of the Vendors of any obligation to be performed by any
of them which is contained in this Agreement or in any agreement, certificate or
other document delivered by any of the Vendors pursuant hereto.

 
 
(b)
Each of the Vendors shall be severally liable for all Losses payable to the
Purchaser pursuant to Section 9.2(a) provided that the maximum amount of Losses
that the Purchaser Indemnified Parties will be entitled to recover pursuant to
Section 9.2(a) from each of the Company Parties or its respective successor or
assign, as applicable, shall be equal to the amount of the Purchase Price
received or receivable by it.

 
9.3           Indemnification by the Purchaser
 
 
(a)
The Purchaser agrees to indemnify and save harmless the Company Parties and
their respective officers, directors, employees and representatives
(collectively, the “Company Indemnified Parties”) from all Losses suffered or
incurred by any of the Company Indemnified Parties as a result of or arising
directly or indirectly out of or in connection with: (i) any breach by the
Purchaser of or any inaccuracy of any representation or warranty of the
Purchaser contained in Article 5 of this Agreement or in any agreement,
instrument, certificate or other document delivered pursuant hereto; and
(ii) any breach or non-performance by the Purchaser of any obligation to be
performed by it which is contained in this Agreement or in any agreement,
certificate or other document delivered pursuant hereto.

 
 
(b)
The Purchaser shall be liable for all Losses payable to the Company Indemnified
Parties pursuant to Section 9.3(a), provided that the maximum amount of Losses
that the Company Indemnified Parties will be entitled to recover from the
Purchaser, in the aggregate, pursuant to Section 9.3(a), shall be equal to the
amount of the Purchase Price paid by the Purchaser.

 
9.4           Notice of Claim
 
In the event that a party (the “Indemnified Party”) shall become aware of any
claim, proceeding or other matter (a “Claim”) in respect of which another party
(the “Indemnifying Party”) agreed to indemnify the Indemnified Party pursuant to
this Agreement, the Indemnified Party shall promptly give written notice thereof
to the Indemnifying Party.  Such notice shall specify whether the Claim arises
as a result of a claim by a person against the Indemnified Party (a “Third Party
Claim”) or whether the Claim does not so arise (a “Direct Claim”), and shall
also specify with reasonable detail (to the extent that the information is
available) the factual basis for the Claim and the amount of the Claim, if
known.

 
30

--------------------------------------------------------------------------------

 

 
9.5           Direct Claims
 
With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have thirty (30)
days in which to make such investigation of the Claim as is considered necessary
or desirable.  For the purpose of such investigation, the Indemnified Party
shall make available to the Indemnifying Party the information relied upon by
the Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request.  If both parties
agree at or prior to the expiration of such thirty (30) day period (or any
mutually agreed upon extension thereof) to the validity and amount of such
Claim, the Indemnifying Party shall immediately pay to the Indemnified Party the
full agreed upon amount of the Claim, failing which the matter shall be referred
to binding arbitration in accordance with the applicable provisions of the
Arbitration Act (British Columbia).
 
9.6           Third Party Claims
 
With respect to any Third Party Claim, the Indemnifying Party shall have the
right, at its expense, to participate in or assume control of the negotiation,
settlement or defence of the Claim and, in such event, the Indemnifying Party
shall reimburse the Indemnified Party for all the Indemnified Party’s reasonable
and direct out-of-pocket expenses as a result of such participation or
assumption.  If the Indemnifying Party elects to assume such control, the
Indemnified Party shall have the right to participate in the negotiation,
settlement or defence of such Third Party Claim and to retain counsel to act on
its behalf, provided that the fees and disbursements of such counsel shall be
paid by the Indemnified Party unless the Indemnifying Party consents to the
retention of such counsel or unless the named parties to any action or
proceeding include both the Indemnifying Party and the Indemnified Party and the
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would be inappropriate due to the actual or potential differing
interests between them (such as the availability of different defences).  If the
Indemnifying Party, having elected to assume such control, thereafter fails to
defend the Third Party Claim within a reasonable time, the Indemnified Party
shall be entitled to assume such control, and the Indemnifying Party shall be
bound by the results obtained by the Indemnified Party with respect to such
Third Party Claim.  If any Third Party Claim is of a nature such that:
 
 
(a)
the Indemnified Party is required by applicable law or the order of any court,
tribunal or regulatory body having jurisdiction; or

 
 
(b)
it is necessary in the reasonable view of the Indemnified Party acting in good
faith and in a manner consistent with reasonable commercial practices in respect
of a Third Party Claim relating to any contract which is necessary to the
ongoing operations of the Company or any material part thereof by a reasonable
and prudent operator in substantially the same manner in which it has heretofore
been operated by the Company in order to preserve the rights of the Indemnified
Party under any material contract, to make a payment to any person (a “Third
Party”) with respect to the Third Party Claim before the completion of
settlement negotiations or related legal proceedings, as the case may be, the
Indemnified Party may make such payment and the Indemnifying Party shall,
forthwith after demand by the Indemnified Party, reimburse the Indemnified Party
for such payment.  If the amount of any liability of the Indemnified Party under
the Third Party Claim in respect of which such payment was made, as finally
determined, is less than the amount which was paid by the Indemnifying Party to
the Indemnified Party, the Indemnified Party shall, forthwith after receipt of
the difference from the Third Party, pay the amount of such difference to the
Indemnifying Party.  If such a payment, by resulting in settlement of the Third
Party Claim, precludes a final determination of the merits of the Third Party
Claim and the Indemnified Party and the Indemnifying Party are unable to agree
whether such payment was reasonable in the circumstances having regard to the
amount and merits of the Third Party Claim, such dispute shall be submitted to
arbitration in accordance with the applicable provisions of the Arbitration Act
(British Columbia).


 
31

--------------------------------------------------------------------------------

 

 
9.7            Settlement of Third Party Claims
 
If the Indemnifying Party fails to assume control of the defence of any Third
Party Claim, the Indemnified Party shall have the exclusive right to contest,
settle or pay the amount claimed.  Whether or not the Indemnifying Party assumes
control of the negotiation, settlement or defence of any Third Party Claim, the
Indemnifying Party shall not settle any Third Party Claim without the written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed; provided, however, that the liability of the Indemnifying
Party shall be limited to the proposed settlement amount if any such consent is
not obtained for any reason.
 
9.8           Co-operation
 
The Indemnified Party and the Indemnifying Party shall co-operate fully with
each other with respect to Third Party Claims, and shall keep each other fully
advised with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available).
 
9.9           Exclusivity
 
The provision of this Article 9 shall apply to any Claim for breach of any
covenant, representation, warranty or other provision of this Agreement or any
agreement, certificate or other document delivered pursuant hereto (other than a
claim for specific performance or injunctive relief) with the intent that all
such Claims shall be subject to the limitations and other provisions contained
in this Article 9; provided, however, that nothing contained herein shall
prevent an Indemnified Party from bringing a claim based on fraud.
 
9.10           Treatment of Payments
 
Any amount required to be paid by the Vendors to the Purchaser pursuant to this
Article 9 shall be considered as a reduction and reimbursement of a portion of
the consideration paid by the Purchaser to the Vendors in respect of the
Membership Interests purchased pursuant to this Agreement.
 
9.11           Insurance
 
The Indemnified Party shall use reasonable efforts, consistent with past
practices, to recover Losses from its insurance carriers, if applicable,
provided that such efforts may take place before and/or after recovery of
indemnification hereunder and the obligation to use reasonable efforts
consistent with past practices shall not delay or affect entitlement to
indemnification hereunder.  It is acknowledged by the Purchaser that it has been
advised that the Company and the Vendors do not intend to maintain insurance
following the Closing Date to cover any such Losses.
 
9.12           Failure to Give Timely Notice
 
A failure to give timely notice as provided in this Article 9 shall not affect
the rights or obligations of any party under this Article 9 except and only to
the extent that, as a result of such failure, any party which was entitled to
receive such notice was deprived of its right to recover any payment under its
applicable insurance coverage or was otherwise directly and materially damaged
as a result of such failure.
 
9.13           Reductions and Subrogation
 
If the amount of any Losses at any time subsequent to the making of an indemnity
payment pursuant to this Article 9 is reduced by any recovery, settlement or
otherwise under or pursuant to any insurance coverage, or pursuant to any claim,
recovery, settlement or payment by or against any other person, the amount of
such reduction (less any costs, expenses (including taxes) or premiums incurred
in connection therewith) shall promptly be repaid by the Indemnified Party to
the Indemnifying Party.  Upon making a full indemnity payment pursuant to this
Article 9, the Indemnifying Party shall, to the extent of such indemnity
payment, be subrogated to all rights of the Indemnified Party against any third
party in respect of the Losses to which such indemnity payment relates but only
if the Indemnifying Party shall then be in compliance with its obligations under
this Agreement in respect of such Losses.  Until the Indemnified Party recovers
full payment of its Losses, any and all claims of the Indemnifying Party against
any such third party on account of such indemnity payment shall be postponed and
subordinated in right of payment to the Indemnified Party’s rights against such
third party.  Without limiting the generality or effect of any other provision
hereof, the Indemnified Party and Indemnifying Party shall duly execute upon
request all instruments reasonably necessary to evidence and perfect such
postponement and subordination.

 
32

--------------------------------------------------------------------------------

 

 
 
9.14           Effect of the Indemnification
 
 
(a)
The payment to the Purchaser Indemnified Parties of any amount pursuant to a
Claim shall be treated as an adjustment to the Purchase Price paid for the
Membership Interests purchased pursuant to this Agreement.

 
 
(b)
The amount of any Losses shall be adjusted to take account of (i) Tax payable by
the Indemnified Party arising from the receipt of payments in respect of such
Losses under this Agreement (taking into account any Taxes which would be
payable on the amount of such payments) and (ii) any Tax benefit realized by the
Indemnified Party or any subsidiary by reason of the Losses for which payment is
so made or the circumstances giving rise to such Losses, and, for this purpose,
any Tax benefit shall be taken into account at such time as it is received by
the Indemnified Party or any subsidiary.

 
ARTICLE 10
 
TRANSACTION COSTS
 
10.1           Transaction Costs
 
All costs incurred by the Company, the Vendors and the Purchaser, as the case
may be, in connection with this Agreement, including legal fees, financial
advisor fees and all disbursements by such Parties and their advisors shall be
paid by the Company, the Vendors and the Purchaser, respectively.
 
ARTICLE 11
 
POST-CLOSING MATTERS
 
11.1           Regulatory Filings
 
The Company and the Vendors covenant to assist the Purchaser with any requisite
filings with any Government Authority or the Exchange upon the completion of the
transactions contemplated herein.
 
ARTICLE 12
 
NOTICES
 
12.1           Notices
 
Any notice or other communication in connection with this Agreement shall be
deemed to be delivered if in writing (or in the form of a fax or electronic
transmission capable of reproducing a printed copy) addressed as provided below:
(a) when actually delivered or faxed to said address, (b) in the case of
electronic transmission when transmitted; or (c) in the case of a letter, three
(3) business days shall have elapsed after the same shall have been deposited in
the Canadian mail, postage prepaid and registered or certified:
 
If to the Purchaser, then to the following address:
 
International Gold Corp.
Suite 1720, 1111 West Georgia St. Vancouver, B.C. V6E 4M3
Attention:  Robert M. Baker
 
or at such other address as the Purchaser shall have specified by notice
actually received by the addressor.

 
33

--------------------------------------------------------------------------------

 

 
 
In the case of notice or other communication delivered to the Company or the
Vendors, then to the following address:
 
Cormack Capital Group LLC
P.O. Box 60190
Reno, Nevada


 
Attention:  Joseph Green, James Zecher and Alexander Green
 
or at such other address as the Company or the Vendors shall have specified by
notice actually received by the addressor.
 
ARTICLE 13
 
SURVIVAL OF COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES, TRANSFER
 
13.1           Survival of Covenants, Agreements, Etc.
 
All covenants, agreements, indemnities, representations and warranties made
herein to the Purchaser or the Vendors and the Company or in any other document
referred to herein or delivered to the Purchaser or the Vendors and the Company
pursuant hereto shall be deemed to have been relied on by the Purchaser and the
Vendors and the Company, as the case may be, notwithstanding any investigation
made by the Purchaser or the Vendors and the Company, and shall survive the
execution and delivery of this Agreement, the delivery to the Purchaser by the
Vendors of the Membership Interests and the delivery by the Purchaser to the
Vendors of the Purchase Price; provided that any claim for a breach of the
representations and warranties made by the Vendors, the Company or the Purchaser
pursuant to this Agreement, is made before the expiration of two (2) years from
the Closing Date or the date on which the Agreement is terminated in accordance
with Article 8.
 
ARTICLE 14
 
MISCELLANEOUS
 
14.1           Amendments and Waivers
 
Except as otherwise expressly provided herein, any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
if, but only if, such amendment or waiver is in writing and is signed, in the
case of an amendment, by each of the Vendors, the Company and the Purchaser, or
in the case of a waiver, by the party against whom the waiver is to be
effective.  Any amendment or waiver effected in accordance with this
Section 14.1 shall be binding upon the Vendors, the Company and the Purchaser
pursuant to this Agreement.
 
14.2           Governing Law
 
This Agreement shall be exclusively governed by and construed in accordance with
the laws of the Province of British Columbia and the federal laws of Canada
applicable therein without giving effect to any choice or conflict of law
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction, and shall bind and inure to the benefit of the
Parties hereto and their respective successors and assigns.
 
14.3           Further Assurances
 
The Vendors, the Company and the Purchaser, upon the request of any other party
hereto, whether before or after the Closing, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary or desirable to effect
complete the transactions contemplated herein.

 
34

--------------------------------------------------------------------------------

 

 
 
14.4           Time
 
Time shall be of the essence of this Agreement.
 
14.5           Assignment
 
This Agreement may not be assigned by any of the Parties hereto without the
prior written consent of the other Parties hereto, such consents not to be
unreasonably withheld or delayed.
 
14.6           Public Announcement; Disclosure
 
None of the Company or the Vendors shall make any public announcement concerning
this Agreement or the matters contemplated herein, their discussions or any
other memoranda, letters or agreements between the Parties relating to the
matters contemplated herein without the prior consent of the Purchaser, which
consent shall not be unreasonably withheld, and the Purchaser shall not make any
public announcement concerning this Agreement or the matters contemplated
herein, its discussions or any other memoranda, letters or agreements between
the Parties relating to the matters contemplated herein without the prior
consent of the Company, which consent shall not be unreasonably withheld,
provided that no party shall be prevented from making any disclosure which is
required to be made by law or any rules of a stock exchange or similar
organization to which it is bound.
 
14.7           Entire Agreement, Counterparts, Section Headings
 
Other than as specifically provided for herein, this Agreement sets forth the
entire understanding of the Parties hereto and supersedes any prior written or
oral understandings with respect thereto, including, without limitation, the
letter agreement between the Company and the Purchaser dated February 8,
2011.  This Agreement may be executed by facsimile or other electronic means
capable of reproducing a printed copy and in one or more counterparts thereof,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The headings in this Agreement are for
convenience of reference only and shall not alter or otherwise affect the
meaning hereof.
 
14.8           Regulatory Approval
 
This Agreement is subject to regulatory approval, including, without limitation,
final acceptance of the Exchange.
 
14.9           Currency
 
Unless expressly stated otherwise, all monetary amounts set out in this
Agreement are in Canadian funds.
 
14.10           Independent Legal Advice
 
Each Vendor acknowledges that it has had independent legal advice regarding the
execution of this Agreement, or has been advised of its respective right to
obtain independent legal advice, and if it has not in fact obtained independent
legal advice, each Vendors acknowledges herewith that it understands the
contents of this Agreement and that it is executing the same voluntarily and
without pressure from the other Parties or anyone on its behalf.
 
14.11           Force Majeure
 
The obligations of the Parties hereto and the time frames established in this
Agreement shall be suspended to the extent and for the period that performance
is prevented by any cause beyond any party’s reasonable control, whether
foreseeable or unforeseeable, including, without limitation, labour disputes,
acts of God, laws, regulations, orders, proclamations or requests of any
governmental authority, inability to obtain on reasonable terms required
permits, licenses, or other authorizations, or any other matter similar to the
above.

 
35

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement July 13,
2011.
 
INTERNATIONAL GOLD CORP.
 


 


 
Per:           
 
Authorized Signatory
 
CORMACK CAPITAL GROUP LLC
 


 


 
Per:           
 
Authorized Signatory
 
Z & G ENTERPRISES LLC
 


 


 
Per:           
 
Authorized Signatory
 
APEX CONSOLIDATED LLC
 


 


 
Per:           
 
Authorized Signatory
 



 
36

--------------------------------------------------------------------------------

 

Schedule 1
 
List of Vendors
 


Full Name of Vendor
Percentage Interest Held in the Company
Company Membership Certificate No.
Z & G Enterprises LLC
50%
 
Apex Consolidated LLC
50%
 
TOTAL
100%
 

 


 



 
1

--------------------------------------------------------------------------------

 



 
Schedule 1.1


THE EQUIPMENT AND PROPERTIES


 
A.           THE PROPERTIES


The Huizopa Property is located in the Sierra Madre Occidental Mountains in the
state of Chihuahua, northern Mexico at Latitude 28° 53' 04" North, Longitude
108° 38' 39" West.  It is about 60 km southwest of the town of Madera, and 260
km west of the city of Chihuahua.  The Dolores Gold Mine of Minefinders
Corporation Ltd. is about 16 km to the northeast and the Mulatos Gold Mine of
Alamos Gold is about 34 km to the southwest.  The Target land position consists
of four mining concessions totaling 15,979.6 hectares.  The immediate region of
the mining concessions is covered by the Chabacan H12 D58 and Tarachi H12 D57
1:50,000 topographic sheets.  The mining concessions are described below in
Table 1.





Concession Title number Municipality Recording Date   Expiry Date  Hectares
Donna
218163
Madera, Chihuahua
October 11, 2002
October 10, 2052
550
Rosa
215321
Madera, Chihuahua
February 14, 2002
February 15, 2052
1,640.7
Huizopa
224874
Madera, Chihuahua
June 21, 2005
June 20, 2055
10,600
Heimpel
230204
Madera, Chihuahua
July 31, 2007
July 30, 2057
3,188.9
Total
       
15,979.6



 
B.           THE EQUIPMENT
 
10 x 10 mining timbers
AC units 2
Air strip fire extinguisher
Apartment beds 2
Apartment small refrigerator
Back packs
Barbed wire
BBQ grill
Bench grinder 2
Blenders 2
Bread machines 2
Brunton compasses 3
Camp food inventory
Camp bedding

 
1

--------------------------------------------------------------------------------

 

 
Camp stoves
Camp chairs
Camp tables
ACR Personal Locator Beacon
Camp cots
Camp freezers 2
Camp refrigerator 3
Cell phones 3
Cement
Chain saws 4
Computer router
Convection oven
Core logging benches
Core saw
Core boxes
Crane, small
Desk top computers 3
Desk calculators
Diesel fuel
Diesel generators 2
Diesel filters
Digital and file cameras
Dining room tent
Document scanner
Dodge 2007 RAM 2500
Dodge 2006 RAM 4000
Drums, 55 gal
DSL equipment
DVD player
Electric fans
Electric heaters 2
External hard drives
Fax machine 2
Fence posts
Field office tent
Film scanner
First aid kits
Flash drives
Flatbed scanners 2
Gas cans, 5 gal.
Gasoline cans, 50 liter
Gasoline hand pump 2
Gasoline generators 2
Gasoline fuel
Handheld radios
Handheld GPS units
Hip chains
HP plotters 2
Industrial grill
Ink jet printers 2
Internet signal booster
Iridium satellite telephones 3
Jet fuel
Kitchen tent
Large sleeping tents on platforms 10

 
2

--------------------------------------------------------------------------------

 

 
Large propane tanks
Large water tanks 3
Laser printers 2
Library books
Map rack
Microscope
Microwave oven 2
Office freezer
Office tent
Office refrigerator
Oregon spine splint
Plastic shelves
Plastic stacking drawers
Pots and pans
Propane heaters
Ready Berms 3
Rock hammers
Sample bags
Sample tags
Satellite equipment
Satellite TV connection
Security camera system
Silva compasses
SKED stretcher
Sleeping bags
Sleeping pads
Small tents
Small propane tanks
Small storage sheds 2
Small electric grills
Software
Spare tires
Spare wire
Steel shelving
Sunto
Telephone answering machine
Time clock
Toasters 2
Topcon GPS
Topcon total station
Trailer 2004
Truck tools boxes 3
TVs 2
UPS units
Various office/apartment folding tables
Various tarps
Various filing cabinets
Various hand tools
Various power tools
Various foot lockers
Various notebook computers
Wall photos
Wall tent frame
Washing machine
Water system
 
3

--------------------------------------------------------------------------------

 

 
Water heaters
Water purification equipment
Wireless telephones
XM radios 3


 



 
4

--------------------------------------------------------------------------------

 



 
Schedule 3.9
 
Agreements to Purchase
 
Nil.
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 



 
1

--------------------------------------------------------------------------------

 



 
Schedule 3.15
 
Company Material Contracts
 
 
·
See attached Acquisition Agreement effective December 23, 2010 between the
Company and Brigus Gold Corp.

 


 



 
1

--------------------------------------------------------------------------------

 



 
Schedule 3.16
 
Title to Assets
 
Attached




 



 
1

--------------------------------------------------------------------------------

 



 
Schedule 3.19
 
Company Employees and Consultants
 


Green consulting contract (attached)


Quintana consulting contract









 
1

--------------------------------------------------------------------------------

 



 
Schedule 3.25
 
Company Location of Office
 
Cormack Capital Group LLC
7715 Porto Court
Spark, NV 89436


 
and
 


 
Minera Sol de Oro S.A. de C.V
2804 Ohio Street
Chihuahua, Mexico 31214

 
1

--------------------------------------------------------------------------------

 



 
Schedule 4.5


Vendors Certificate
 
In connection with the issuance of shares of common stock (the “Pubco Shares”)
of International Gold Corp. (“Pubco”) to the Vendors and/or the Vendors
permitted assign, pursuant to that Securities Purchase Agreement dated July 13,
2011 (the “Agreement”), between Pubco and the undersigned as set out in the
Agreement, the undersigned hereby agree, acknowledge, represent and warrant
that:
 
Any capitalized term not defined in this Schedule 4.5 shall have the meaning
ascribed to it in the Agreement.
 
1.
none of the Payment Shares have been or will be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
2.
Pubco has not undertaken, and will have no obligation, to register any of the
Payment Shares under the 1933 Act or any other securities legislation;

 
3.
the decision to execute this Certificate and acquire the Payment Shares agreed
to be purchased has not been based upon any oral or written representation as to
fact or otherwise made by or on behalf of Pubco and such decision is based
entirely upon a review of any public information which has been filed by Pubco
with the U.S. Securities and Exchange Commission any Canadian provincial
securities commissions, and in compliance, or intended compliance, with
applicable securities legislation (collectively, the “Public Record”);

 
4.
there are risks associated with an investment in the Payment Shares, as more
fully described in certain information forming part of the Public Record;

 
5.
the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from Pubco in connection
with the distribution of the Payment Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about Pubco;

 
6.
the books and records of Pubco were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the undersigned
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Payment
Shares hereunder have been made available for inspection by the undersigned, the
undersigned’s lawyer and/or advisor(s);

 
7.
all of the information which the undersigned has provided to Pubco is correct
and complete as of the date this Certificate is signed, and if there should be
any change in such information prior to this Certificate being executed by
Pubco, the undersigned will immediately provide Pubco with such information;

 
8.
Pubco is entitled to rely on the representations and warranties of the
undersigned contained in this Certificate and the undersigned will hold harmless
Pubco from any loss or damage it or they may suffer as a result of the
undersigned’s failure to correctly complete this Certificate;

 
9.
the undersigned will indemnify and hold harmless Pubco and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses
whatsoever   reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the undersigned contained in this Certificate, or in any document
furnished by the undersigned to Pubco in connection herewith being untrue in any
material respect or any breach or failure by the undersigned to comply with any
covenant or agreement made by the undersigned to Pubco in connection therewith;


 
1

--------------------------------------------------------------------------------

 

 
 
10.
the undersigned has been advised to consult the undersigned’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Payment Shares and with respect to applicable resale restrictions, and it is
solely responsible (and Pubco is not in any way responsible) for compliance
with:

 
 
(i)
any applicable laws of the jurisdiction in which the undersigned is resident in
connection with the distribution of the Payment Shares hereunder, and

 
 
(ii)
applicable resale restrictions;

 
11.
the undersigned consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Payment Shares setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Certificate, with such legend(s) to be substantially as follows:

 
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION
S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
12.
Pubco has advised the undersigned that Pubco is relying on an exemption from the
requirements to provide the undersigned with a prospectus to issue the Payment
Shares and, as a consequence of acquiring the Payment Shares pursuant to such
exemption, certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the undersigned;

 
13.
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Payment Shares;

 
14.
there is no government or other insurance covering any of the Payment Shares;

 
15.
Pubco will refuse to register the transfer any of the Payment Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;


 
2

--------------------------------------------------------------------------------

 

 
16.
this Certificate is not enforceable by the undersigned unless it has been
accepted by Pubco, and the undersigned acknowledges and agrees that Pubco
reserves the right to reject any Subscription for any reason whatsoever;

 
17.
the undersigned has the legal capacity and competence to enter into and execute
this Certificate and to take all actions required pursuant hereto and, if the
undersigned is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Certificate on behalf of the
undersigned;

 
18.
the entering into of this Certificate and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the undersigned or of any
agreement, written or oral, to which the undersigned may be a party or by which
the undersigned is or may be bound;

 
19.
the undersigned has duly executed and delivered this Certificate and it
constitutes a valid and binding agreement of the undersigned enforceable against
the undersigned;

 
20.
the undersigned has received and carefully read this Certificate;

 
21.
the undersigned is aware that an investment in Pubco is speculative and involves
certain risks, including the possible loss of the entire investment;

 
22.
the undersigned has made an independent examination and investigation of an
investment in the Payment Shares and Pubco and has depended on the advice of its
legal and financial advisors and agrees that Pubco will not be responsible in
any way whatsoever for the undersigned’s decision to invest in the Payment
Shares and Pubco;

 
23.
the undersigned (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Payment Shares for an indefinite period of time;

 
24.
the undersigned (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Payment
Shares; and (iii) can afford the complete loss of this investment;

 
25.
the undersigned understands and agrees that Pubco and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Certificate, as applicable, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the undersigned shall promptly notify
Pubco;

 
26.
all information contained in the Questionnaire, as applicable, is complete and
accurate and may be relied upon by Pubco, and the undersigned will notify Pubco
immediately of any material change in any such information occurring prior to
the Closing;

 
27.
the undersigned is not an underwriter of, or dealer in, the Shares, nor is the
undersigned participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Payment Shares;

 
28.
the undersigned understands and agrees that there may be material tax
consequences to the undersigned of an acquisition or disposition of the Payment
Shares. Pubco gives no opinion and makes no representation with respect to the
tax consequences to the undersigned under federal, state, provincial, local or
foreign tax law of the undersigned’s acquisition or disposition of the Payment
Shares. In particular, no determination has been made whether Pubco will be a
“passive foreign investment company” within the meaning of Section 1291 of the
United States Internal Revenue Code.


 
3

--------------------------------------------------------------------------------

 

 
29.
the undersigned is not aware of any advertisement of any of the Payment Shares
and is not acquiring the Payment Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media,
or broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
30.
no person has made to the undersigned any written or oral representations:

 
 
(iii)
that any person will resell or repurchase any of the Payment Shares,

 
 
(iv)
that any person will refund the purchase price of any of the Payment Shares, or

 
 
(v)
as to the future price or value of any of the Payment Shares, and

 
31.
the undersigned acknowledges and agrees that Pubco shall not consider the
undersigned’s Subscription for acceptance unless the undersigned provides to
Pubco, along with an executed copy of this Certificate:

 
 
(i)
fully completed and executed Questionnaire in the form attached hereto as
Appendix I, and

 
 
(ii)
such other supporting documentation that Pubco or its legal counsel may request
to establish the undersigned’s qualification as a qualified investor.

 
32.
In this Certificate, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Certificate includes any person in the United States.

 
N WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 2011.


 
Z & G ENTERPRISES LLC
 


 


 
Per:           
 
Authorized Signatory
 
APEX CONSOLIDATED LLC
 


 


 
Per:           
 
Authorized Signatory
 



 
4

--------------------------------------------------------------------------------

 



 
 
Appendix I

 
This Questionnaire is for use by each Vendor who is a US person (as that term is
defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”) and has indicated an interest in receiving Payment Shares of International
Gold Corp. (the “Company”).  The purpose of this Questionnaire is to assure the
Company that each Vendor will meet the standards imposed by the 1933 Act and the
appropriate exemptions of applicable state securities laws.  The Company will
rely on the information contained in this Questionnaire for the purposes of such
determination.  The Payment Shares will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act.  This Questionnaire is not an
offer of the Payment Shares or any other securities of the Company in any state
other than those specifically authorized by the Company.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each Vendor
agrees that, if necessary, this Questionnaire may be presented to such parties
as the Company deems appropriate to establish the availability, under the 1933
Act or applicable state securities law, of exemption from registration in
connection with the sale of the Payment Shares hereunder.
 
The Vendor covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Vendor satisfies.)
_______
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.
_______
Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000 excluding the
value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value.
_______
Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
_______
Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.
_______
Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).
_______
Category 6
A director or executive officer of the Company.
_______
Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.
_______
Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
If the Vendor is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
_____________________________________________________________________________________
 
The Vendor hereby certifies that the information contained in this Questionnaire
is complete and accurate and the Vendor will notify the Company promptly of any
change in any such information.  If this Questionnaire is being completed on
behalf of a corporation, partnership, trust or estate, the person executing on
behalf of the Vendor represents that it has the authority to execute and deliver
this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 2011.


 
Z & G ENTERPRISES LLC
 


 


 
Per:           
 
Authorized Signatory
 
APEX CONSOLIDATED LLC
 
 


 
Per:           
 
Authorized Signatory


 
A-1

--------------------------------------------------------------------------------

 



 
Schedule 6.9
 
Personal Information of the Shareholders
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


1

--------------------------------------------------------------------------------
